Exhibit 10.6
NORTEL NETWORKS CORPORATION — STOCK OPTIONS
INSTRUMENT OF GRANT — BELGIUM
«COUNTRY»

         
NAME OF OPTIONEE:
  «NAME» («GID»)  
 
     
EFFECTIVE DATE:
  «GRANT_DATE»  
 
     
NUMBER OF OPTIONS:
  «GRANTED»  
 
     
SUBSCRIPTION PRICE:
  «PRICE» (USD)  
 
     
EXPIRATION DATE:
  «EXPIRY_DATE»  
 
     
VESTING SCHEDULE:
  «VESTING» — «Vest_Desc»  
 
     
VESTING START DATE:
     
 
     
PLAN:
  Nortel «PLAN» Plan

This instrument (hereinafter the “Instrument of Grant”) evidences a Grant to you
of the number of Options indicated above, on the Effective Date indicated above,
pursuant to the Nortel 2005 Stock Incentive Plan, As Amended and Restated and as
may be further amended from time to time (the “Plan”). Each Option covered by
this Instrument of Grant generally entitles you to purchase one common share (a
“Share”) of Nortel Networks Corporation (the “Corporation”), at the Subscription
Price per Share indicated above, no later than the Expiration Date indicated
above, or such earlier date as may be applicable pursuant to the provisions of
the Plan. Capitalized terms not otherwise defined in this Instrument of Grant
have the meanings set forth in the Plan.
1. All Options covered by this Instrument of Grant are subject to the terms and
conditions stated in the Plan, except as specifically or additionally provided
in this Instrument of Grant and/or in any rules, regulations, determinations or
interpretations prescribed and/or made by the Committee (or its delegates) under
the power and authority granted under the Plan (the “Rules and Regulations”),
and all of the provisions of the Plan and the Rules and Regulations are
incorporated by reference as if expressly restated herein. Different Rules and
Regulations may apply to you and/or the Options covered by this Instrument of
Grant depending on your country work location, residency or payroll, whether on
the Effective Date of the Grant of Options, on the date of exercise of the
Options, or otherwise. Accordingly, you should review the Plan and the Rules and
Regulations from time to time, which are available as indicated below, in
conjunction with this Instrument of Grant.
2. The Options covered by this Instrument of Grant are U.S. Options, so the
Subscription Price and all other amounts to be calculated in accordance with the
provisions of the Plan for purposes of this Grant of Options shall be calculated
and stated in U.S. dollars. The Options are Non-Qualified Stock Options for the
purposes of the Plan. Such designation is only relevant in determining the U.S.
federal income tax consequences, if any, applicable to the Options, and has no
bearing on the tax treatment applicable to Options in countries outside of the
United States. Optionees are urged to seek their own tax advice to assess the
tax status of such Options.
3. You will have the right to exercise the Options after they have vested in
such amounts and on such dates in accordance with the vesting schedule, provided
that you have been in the continuous employment of the Corporation or any of its
subsidiaries or affiliated entities from the Effective Date. The exact amounts
and dates for vesting are specified in your Grant information available through
the Nortel Intranet — WebStock site
(https://webstock.us.nortel.com:49701/webstock/docs/default.html), “Personal
Summary of Stock Options” web page, or such other web site or through such other
means as may be specified by the Corporation from time to time.
4. Options may be exercised: (i) by irrevocable notice of exercise in writing,
executed and delivered by the Optionee to the Nortel Global Equity Award
Services Department (at 195 The West Mall, Toronto, Ontario, Canada M9C 5K1, or
such other address as may be in effect from time to time); and/or (ii) through
such Internet-based or on-line system or such telephonic or voice recognition
system (whether provided by the Corporation or any third party on behalf of the
Corporation); in each case, in such form or manner as may be specified from time
to time by the Corporation on the Nortel Intranet — Services@Work site
(http://services-canada.ca.nortel.com/livelinksupport/saw), under
People/Compensation/Equity Awards/Stock Options/Exercise Process, or otherwise
in accordance with the Plan. The date of exercise of the Options shall be the
date on which the notice of exercise, accompanied by payment of the Subscription
Price and any other required documentation as provided in the Plan or the Rules
and Regulations, is received by the Corporation, in such form or manner as may
be specified from time to time by the Corporation.
5. The terms and conditions in this paragraph apply to you only if one or both
of the following apply: (i) you are a “Reporting Insider” for the purpose of
Corporate Procedure No. 320.28 — Use of Undisclosed Material Information on the
Effective Date indicated above; or (ii) the number

 



--------------------------------------------------------------------------------



 



of Options evidenced by this Instrument of Grant is equal to or in excess of
1,500 Options. In consideration of the Grant of Options, in the event that you
exercise all or any part of the Options at any time subsequent to the date which
is twelve (12) months prior to the date of termination of your employment
(whether wrongful or for any other reason) (the “Applicable Period”), and:

(i)   while employed or during the period of twelve (12) months following the
termination of your employment (whether wrongful or for any other reason), you
accept employment with an employer, or accept an engagement to supply services,
directly or indirectly, to a third party, that is in competition with any Nortel
Company;

(ii)   you fail to comply with or otherwise breach the terms or conditions of
any confidentiality agreement or non-disclosure agreement with any Nortel
Company;

(iii)   while employed or during the period of twelve (12) months following
termination of your employment (whether wrongful or for any other reason), you,
on your own behalf or on any other’s behalf, directly or indirectly recruit,
induce or solicit, or attempt to recruit, induce or solicit, any current
employee or other individual who is/or was supplying services to any Nortel
Company, to terminate their employment or contractual arrangements with any
Nortel Company; or

(iv)   while employed or during the period of twelve (12) months following
termination of your employment (whether wrongful or for any other reason), you,
on your own behalf or on any other’s behalf, solicit, divert or take away, or
attempt to divert or take away the business of any of the customers or accounts,
or prospective customers or accounts, of any Nortel Company or any of its
distributors, representatives or vendors, which you have had contact or
communication with while employed at any Nortel Company;

you agree that you will, if required by the Corporation in its sole discretion,
pay to the Corporation within ten (10) days of written demand for payment from
the Corporation an amount equal to the amount of the excess of the Market Value,
on the date of exercise of the Options, of the Shares purchased as a result of
the exercise of the Options over the Subscription Price for the Shares covered
by the Options (the “Applicable Amount”).
     Provided you are not entitled to any Corresponding Tax Benefit, the
Applicable Amount shall be reduced by the amount of Tax paid by you or on your
behalf (or required to be paid by you or on your behalf as of a future Tax due
date) in respect of the issuance of Shares upon the exercise of options during
the Applicable Period (and, where applicable, in respect of the Grant of such
Options).
     If you are entitled to a Corresponding Tax Benefit which is equal to or
less than the amount of Tax paid by you or on your behalf (or required to be
paid by you or on your behalf as of a future Tax due date) in respect of the
issuance of Shares upon the exercise of options during the Applicable Period
(such difference between the Corresponding Tax Benefit and Tax, if any, is
referred to herein as the “Tax Benefit Deficiency”), the Applicable Amount shall
be reduced by an amount equal to the Tax Benefit Deficiency.
     For the purposes of this paragraph 5:
“Corresponding Tax Benefit” means the amount of any deduction from or reduction
or credit to the amount of Taxes paid or payable by you or on your behalf in
accordance with the laws of the tax jurisdiction applicable to you as a result
of or in connection with the payment to the Corporation of all or any portion of
the Applicable Amount by the Designated Employee;
“Nortel Company” means, collectively, Nortel Networks Corporation and its direct
and indirect Subsidiaries (as such term is defined by the Plan); and
“Tax” means any income tax, capital gains tax, statutory pension plan
contributions and/or other social security tax or applicable social security
charge levied in accordance with the laws of the jurisdiction to which you are
subject at the time the Shares are issued upon the exercise of Options (and,
where applicable, at the time of the Effective Date of the Grant of such
Options).
6. The Corporation may require, as a condition of exercise of the Options, that
you: (i) pay any applicable taxes, charges, duties, contributions or otherwise
(hereinafter “taxes”) which are required to be paid by you to any federal,
provincial, state, local, foreign or other taxation authority; (ii) pay or
reimburse any taxes which are required to be withheld and remitted by the
Corporation or any of its subsidiaries; (iii) complete any forms or provide any
additional documents in connection with taxes; and (iv) otherwise comply with
all applicable tax laws; in each case in connection with the Grant of the
Options, the vesting of the Options, the exercise of the Options, and/or the
expiration of the Options, and as may be specified in the Rules and Regulations
or otherwise in accordance with the Plan. The Corporation may also require, as a
condition of exercise of the Options, that all or a portion of the Shares issued
to you upon the exercise of the Options: (i) be withheld, until such time as
payment for any tax withholdings made by the Corporation or any of its
subsidiaries on account of applicable taxes (hereinafter “tax withholdings”) has
been received; and/or (ii) be sold by you or on your behalf to generate proceeds
sufficient to cover any tax withholdings and any other related broker or
administrative fees, in each case if you do not pay such tax withholdings within
the designated time periods as may be specified in the Rules and Regulations or
otherwise in accordance with the Plan. You further acknowledge and agree that
conditions or restrictions on the transferability of the Shares issued to you
upon the exercise of the Options may be imposed on such Shares on account of
taxes or tax withholdings in connection with the Grant of the Options, the
vesting of the Options, the exercise of the Options, and/or the expiration of
the Options, in each case as may be specified in the Rules and Regulations or
otherwise in accordance with the Plan.
7. If the Compensation and Human Resources Committee, in its reasonable
discretion, upon consideration of relevant facts and circumstances, concludes
that the Optionee has committed an intentional misconduct as defined by the
Compensation and Human Resources Committee Policy Regarding Recoupment of
Incentive Compensation (the “Recoupment Policy”) relating to forfeiture and/or
recoupment of incentive compensation, including stock options, the Optionee
shall, in accordance with the terms of the Recoupment Policy, automatically
forfeit any grants of Options received under this Instrument of Grant but not
yet exercised, or if exercised, the Optionee shall reimburse the Company the
amount of monetary compensation received by the Optionee as a result of such
exercise of Options, and/or the Company shall be entitled to issue proceedings
to recover damages against the Optionee in respect of any losses incurred.

 



--------------------------------------------------------------------------------



 



8. The Options are not transferable or assignable and shall only be exercisable
by you or your legal guardian while you are alive. In the event of your death,
the right to exercise shall be governed by the terms of the Plan, subject to any
applicable Rules and Regulations.
9. This Instrument of Grant: (i) shall be binding upon and inure to the benefit
of any successor of the Corporation; (ii) shall be governed by the laws of the
Province of Ontario, and any applicable laws of Canada; and (iii) may not be
amended except in writing or as otherwise provided in the Plan. In the event of
a conflict between the provisions of this Instrument of Grant and those of the
Plan or the Rules and Regulations, the provisions of the Plan or the Rules and
Regulations, as the case may be, shall govern, except to the extent that the
terms and conditions of the Grant of Options evidenced by this Instrument of
Grant are specifically recorded as a variation from the terms and conditions of
the Plan or the Rules and Regulations, as the case may be. In order to receive
any benefits under this Instrument of Grant, it must be accepted by you within
ninety (90) days of the Effective Date. Any grants of Options for which the
Corporation has not received an accepted Instrument of Grant from you within the
ninety (90) day period shall be automatically cancelled for no consideration at
the end of such ninety (90) day period.
10. A copy of the Plan, the Prospectus for the Plan pursuant to Section 10(a) of
the U.S. Securities Act of 1933, any amendments to such Prospectus, and the
Rules and Regulations can be found on the Nortel Intranet — Services@Work site
(http://services-canada.ca.nortel.com/livelinksupport/saw), under
People/Compensation/Equity Awards/Plan Documents. The Services@Work site also
contains other general information about the Options. You should check the
Services@Work site frequently since it may be updated from time to time.
     You acknowledge that a copy of the Plan and the Rules and Regulations, if
any, have been delivered to you with this Instrument of Grant.
11. You acknowledge that: (i) the Plan is discretionary and may be suspended or
terminated by the Corporation at any time; (ii) the Grant of Options does not
create any right to receive future Grants of Options, or benefits in lieu of
Options and the terms and conditions of any future Grants of Options, if any,
will be communicated if and when new Grants of Options are to be made; (iii) the
value of the Options is outside the scope of your employment contract, if any,
and the Grant of Options is not for labour performed; (iv) participation in the
Plan is voluntary; (v) the future value of the Shares is unknown and cannot be
predicted with certainty; (vi) the Options are not part of remuneration for
purposes of any compensation on termination of employment, severance payments,
indemnities or end of service payments or benefits of any nature; (vii) the
vesting of the Options ceases upon termination of employment, whether lawful or
otherwise, except as provided in the Plan, and neither the Corporation nor any
of its subsidiaries is required to compensate you for any financial loss
(including taxes, social security premiums and lost capital gain) as a result of
the expiration of Options or the early exercise thereof on any such termination
of employment; and (viii) the Grant of the Option does not give rise to
additional obligations for any subsidiary which employs you. If, notwithstanding
the foregoing, any contractual or statutory (employment or otherwise) claim is
found to have arisen, then you, by accepting this Instrument of Grant or the
Options, shall, to the extent permitted by applicable law, be deemed irrevocably
to have waived your entitlement to pursue such claim.
12. The various provisions and sub-provisions of this Instrument of Grant are
severable and if any provision or identifiable part thereof is held to be
unenforceable by any court of competent jurisdiction then such unenforceability
shall not affect the enforceability of the remaining provisions or identifiable
parts thereof in this Instrument of Grant, the Plan, the Rules and Regulations,
or any documents related to the Plan.
13. Nortel and its third party service providers may need to collect and use
information about employees for the purpose of the grant and/or exercise of
Options, administering the Plan, and to comply with tax, reporting and
disclosure obligations under applicable laws and regulations. Such information
may be communicated to any person deemed necessary for the administration of the
Plan, even if it requires such information to be transferred or communicated to
persons based outside your country of employment. Such information is from time
to time transferred between companies within the group and to such third party
service providers, to achieve these objectives. Nortel and its third party
service providers will hold your “Plan participation file” at any location
deemed necessary, on the understanding that you will be given access without
constraint at reasonable intervals and without excessive delay or expense to
examine and correct such information. By accepting the Instrument of Grant or
the Options, you are affirming your consent to the collection, processing,
storage, disclosure and transfer of your personal information for these
purposes.
14. By accepting this Instrument of Grant or the Options, you expressly consent
that the Plan, the Rules and Regulations, the Prospectus for the Plan and any
other document relating thereto, including this Instrument of Grant and the
information about the Grant available through the Nortel Intranet — WebStock
site, be drawn up and/or available in English only. Par votre acceptation de la
présente Entente ou des Options, vous consentez expressément à ce que le Régime,
les règlements et le prospectus relatifs au Régime et tout autre document
connexe, y compris la présente Entente et l’information concernant vos options
disponible à la page « WebStock » de l’intranet de Nortel soient rédigés et/ou
disponibles en anglais seulement.
15. By accepting this Instrument of Grant or the Options, you (i) acknowledge
and confirm that you have read and understood the Plan, the Rules and
Regulations, this Instrument of Grant and all information about the Grant
available on WebStock Option Summary, and that you have had an opportunity to
seek separate fiscal, legal and taxation advice in relation thereto; and (ii)
agree to be bound by the terms and conditions stated in this Instrument of
Grant, including without limitation the terms and conditions of the Plan and the
Rules and Regulations incorporated by reference herein.
16. The timing of taxation on your stock options is dependent upon when you
accept this Instrument of Grant;

 



--------------------------------------------------------------------------------



 



i) if this Instrument of Grant is accepted greater than 60 days after the date
of offer/Formal Grant Notification Date (as defined below), your stock options
will be taxable at the date of exercise
ii) if this Instrument of Grant is accepted within 60 days of the date of
offer/Formal Grant Notification Date (as defined below) by checking one of the
boxes below, your stock options will be taxable at time of grant:

    Any references in this Instrument of Grant to potential tax consequences are
made solely for general information purposes. Nortel is and shall not in any
manner be responsible or in any way liable for the accuracy of such information,
or changes in Belgian tax law or interpretations made by Belgian authorities
which could potentially conflict with such information.   o   I accept the terms
and conditions of this Grant and commit not to exercise the options prior to the
end of the third calendar year after the year in which Moment of Grant occurs
(Moment of Grant is deemed to occur 60 days after the Formal Grant Notification
Date), which will result in a taxable fringe benefit equal to 10% of the value
of the underlying shares. I understand that if I exercise the options prior to
this time I will be deemed to have received an additional taxable fringe benefit
equal to 10% of the value of the underlying shares. Further, I acknowledge and
agree that Nortel has not attested to or otherwise certified or guaranteed the
accuracy of information on potential tax consequences and Nortel is and shall
not in any manner be responsible or in any way liable for the accuracy of such
information, or changes in Belgian tax law or interpretations made by Belgian
authorities which could potentially conflict with such information.   o   I
accept the terms and conditions of this Grant and do not commit not to exercise
the options prior to the end of the third calendar year after the year in which
Moment of Grant occurs (Moment of Grant is deemed to occur 60 days after the
Formal Grant Notification Date). I understand that because I have not committed
to refrain from exercising the options prior to this time I will be deemed to
have received a taxable fringe benefit equal to 20% of the value of the
underlying shares. Further, I acknowledge and agree that Nortel has not attested
to or otherwise certified or guaranteed the accuracy of information on potential
tax consequences and Nortel is and shall not in any manner be responsible or in
any way liable for the accuracy of such information, or changes in Belgian tax
law or interpretations made by Belgian authorities which could potentially
conflict with such information.

If you accept this Grant and want to be taxed at grant please check the
appropriate box above, execute where indicated below and return within 60 days
of the Formal Grant Notification Date all pages of this Instrument of Grant to
Global Equity Award Services, Nortel Networks Corporation, Dept CO1G,
MS-T0504001, 195 The West Mall, Toronto, Ontario, Canada, M9C 5K1. The “Formal
Grant Notification Date” of this Grant is the day on which Nortel Networks
Corporation sent you an e-mail notifying you of this Grant (regardless of when
you read that e-mail).
If you accept this Grant and want to be taxed at exercise please execute where
indicated below and return after 60 days of the Formal Grant Notification Date
all pages of this Instrument of Grant to Global Equity Award Services, Nortel
Networks Corporation, Dept CO1G, MS-T0504001, 195 The West Mall, Toronto,
Ontario, Canada, M9C 5K1. The “Formal Grant Notification Date” of this Grant is
the day on which Nortel Networks Corporation sent you an e-mail notifying you of
this Grant (regardless of when you read that e-mail).
By default, taxation of your stock options will occur on the day of exercise.

         
Signature of Optionee:
   
 
    

         
Date:
       
 
 
 
   

 



--------------------------------------------------------------------------------



 



NORTEL NETWORKS CORPORATION — STOCK OPTIONS
INSTRUMENT OF GRANT
«COUNTRY»

         
NAME OF OPTIONEE:
  «NAME» («GID»)  
 
     
EFFECTIVE DATE:
  «GRANT_DATE»  
 
     
NUMBER OF OPTIONS:
  «GRANTED»  
 
     
SUBSCRIPTION PRICE:
  «PRICE» (USD)  
 
     
EXPIRATION DATE:
  «EXPIRY_DATE»  
 
     
VESTING SCHEDULE:
  «VESTING» — «Vest_Desc»  
 
     
VESTING START DATE:
     
 
     
PLAN:
  Nortel «PLAN» Plan

This instrument (hereinafter the “Instrument of Grant”) evidences a Grant to you
of the number of Options indicated above, on the Effective Date indicated above,
pursuant to the Nortel 2005 Stock Incentive Plan, As Amended and Restated and as
may be further amended from time to time (the “Plan”). Each Option covered by
this Instrument of Grant generally entitles you to purchase one common share (a
“Share”) of Nortel Networks Corporation (the “Corporation”), at the Subscription
Price per Share indicated above, no later than the Expiration Date indicated
above, or such earlier date as may be applicable pursuant to the provisions of
the Plan. Capitalized terms not otherwise defined in this Instrument of Grant
have the meanings set forth in the Plan.
1. All Options covered by this Instrument of Grant are subject to the terms and
conditions stated in the Plan, except as specifically or additionally provided
in this Instrument of Grant and/or in any rules, regulations, determinations or
interpretations prescribed and/or made by the Committee (or its delegates) under
the power and authority granted under the Plan (the “Rules and Regulations”),
and all of the provisions of the Plan and the Rules and Regulations are
incorporated by reference as if expressly restated herein. Different Rules and
Regulations may apply to you and/or the Options covered by this Instrument of
Grant depending on your country work location, residency or payroll, whether on
the Effective Date of the Grant of Options, on the date of exercise of the
Options, or otherwise. Accordingly, you should review the Plan and the Rules and
Regulations from time to time, which are available as indicated below, in
conjunction with this Instrument of Grant.
2. The Options covered by this Instrument of Grant are U.S. Options, so the
Subscription Price and all other amounts to be calculated in accordance with the
provisions of the Plan for purposes of this Grant of Options shall be calculated
and stated in U.S. dollars. The Options are Non-Qualified Stock Options for the
purposes of the Plan. Such designation is only relevant in determining the U.S.
federal income tax consequences, if any, applicable to the Options, and has no
bearing on the tax treatment applicable to Options in countries outside of the
United States. Optionees are urged to seek their own tax advice to assess the
tax status of such Options.
3. You will have the right to exercise the Options after they have vested in
such amounts and on such dates in accordance with the vesting schedule, provided
that you have been in the continuous employment of the Corporation or any of its
subsidiaries or affiliated entities from the Effective Date. The exact amounts
and dates for vesting are specified in your Grant information available through
the Nortel Intranet — WebStock site
(https://webstock.us.nortel.com:49701/webstock/docs/default.html), “Personal
Summary of Stock Options” web page, or such other web site or through such other
means as may be specified by the Corporation from time to time.
4. Options may be exercised: (i) by irrevocable notice of exercise in writing,
executed and delivered by the Optionee to the Nortel Global Equity Award
Services Department (at 195 The West Mall, Toronto, Ontario, Canada M9C 5K1, or
such other address as may be in effect from time to time); and/or (ii) through
such Internet-based or on-line system or such telephonic or voice recognition
system (whether provided by the Corporation or any third party on behalf of the
Corporation); in each case, in such form or manner as may be specified from time
to time by the Corporation on the Nortel Intranet — Services@Work site
(http://services-canada.ca.nortel.com/livelinksupport/saw), under
People/Compensation/Equity Awards/Stock Options/Exercise Process, or otherwise
in accordance with the Plan. The date of exercise of the Options shall be the
date on which the notice of exercise, accompanied by payment of the Subscription
Price and any other required documentation as provided in the Plan or the Rules
and Regulations, is received by the Corporation, in such form or manner as may
be specified from time to time by the Corporation.
5. The terms and conditions in this paragraph apply to you only if one or both
of the following apply: (i) you are a “Reporting Insider” for the purpose of
Corporate Procedure No. 320.28 — Use of Undisclosed Material Information on the
Effective Date indicated above; or (ii) the number

 



--------------------------------------------------------------------------------



 



of Options evidenced by this Instrument of Grant is equal to or in excess of
1,500 Options. In consideration of the Grant of Options, in the event that you
exercise all or any part of the Options at any time subsequent to the date which
is twelve (12) months prior to the date of termination of your employment
(whether wrongful or for any other reason) (the “Applicable Period”), and:

(i)   while employed or during the period of twelve (12) months following the
termination of your employment (whether wrongful or for any other reason), you
accept employment with an employer, or accept an engagement to supply services,
directly or indirectly, to a third party, that is in competition with any Nortel
Company;

(ii)   you fail to comply with or otherwise breach the terms or conditions of
any confidentiality agreement or non-disclosure agreement with any Nortel
Company;

(iii)   while employed or during the period of twelve (12) months following
termination of your employment (whether wrongful or for any other reason), you,
on your own behalf or on any other’s behalf, directly or indirectly recruit,
induce or solicit, or attempt to recruit, induce or solicit, any current
employee or other individual who is/or was supplying services to any Nortel
Company, to terminate their employment or contractual arrangements with any
Nortel Company; or

(iv)   while employed or during the period of twelve (12) months following
termination of your employment (whether wrongful or for any other reason), you,
on your own behalf or on any other’s behalf, solicit, divert or take away, or
attempt to divert or take away the business of any of the customers or accounts,
or prospective customers or accounts, of any Nortel Company or any of its
distributors, representatives or vendors, which you have had contact or
communication with while employed at any Nortel Company;

you agree that you will, if required by the Corporation in its sole discretion,
pay to the Corporation within ten (10) days of written demand for payment from
the Corporation an amount equal to the amount of the excess of the Market Value,
on the date of exercise of the Options, of the Shares purchased as a result of
the exercise of the Options over the Subscription Price for the Shares covered
by the Options (the “Applicable Amount”).
     Provided you are not entitled to any Corresponding Tax Benefit, the
Applicable Amount shall be reduced by the amount of Tax paid by you or on your
behalf (or required to be paid by you or on your behalf as of a future Tax due
date) in respect of the issuance of Shares upon the exercise of options during
the Applicable Period (and, where applicable, in respect of the Grant of such
Options).
     If you are entitled to a Corresponding Tax Benefit which is equal to or
less than the amount of Tax paid by you or on your behalf (or required to be
paid by you or on your behalf as of a future Tax due date) in respect of the
issuance of Shares upon the exercise of options during the Applicable Period
(such difference between the Corresponding Tax Benefit and Tax, if any, is
referred to herein as the “Tax Benefit Deficiency”), the Applicable Amount shall
be reduced by an amount equal to the Tax Benefit Deficiency.
     For the purposes of this paragraph 5:
“Corresponding Tax Benefit” means the amount of any deduction from or reduction
or credit to the amount of Taxes paid or payable by you or on your behalf in
accordance with the laws of the tax jurisdiction applicable to you as a result
of or in connection with the payment to the Corporation of all or any portion of
the Applicable Amount by the Designated Employee;
“Nortel Company” means, collectively, Nortel Networks Corporation and its direct
and indirect Subsidiaries (as such term is defined by the Plan); and
“Tax” means any income tax, capital gains tax, statutory pension plan
contributions and/or other social security tax or applicable social security
charge levied in accordance with the laws of the jurisdiction to which you are
subject at the time the Shares are issued upon the exercise of Options (and,
where applicable, at the time of the Effective Date of the Grant of such
Options).
6. The Corporation may require, as a condition of exercise of the Options, that
you: (i) pay any applicable taxes, charges, duties, contributions or otherwise
(hereinafter “taxes”) which are required to be paid by you to any federal,
provincial, state, local, foreign or other taxation authority; (ii) pay or
reimburse any taxes which are required to be withheld and remitted by the
Corporation or any of its subsidiaries; (iii) complete any forms or provide any
additional documents in connection with taxes; and (iv) otherwise comply with
all applicable tax laws; in each case in connection with the Grant of the
Options, the vesting of the Options, the exercise of the Options, and/or the
expiration of the Options, and as may be specified in the Rules and Regulations
or otherwise in accordance with the Plan. The Corporation may also require, as a
condition of exercise of the Options, that all or a portion of the Shares issued
to you upon the exercise of the Options: (i) be withheld, until such time as
payment for any tax withholdings made by the Corporation or any of its
subsidiaries on account of applicable taxes (hereinafter “tax withholdings”) has
been received; and/or (ii) be sold by you or on your behalf to generate proceeds
sufficient to cover any tax withholdings and any other related broker or
administrative fees, in each case if you do not pay such tax withholdings within
the designated time periods as may be specified in the Rules and Regulations or
otherwise in accordance with the Plan. You further acknowledge and agree that
conditions or restrictions on the transferability of the Shares issued to you
upon the exercise of the Options may be imposed on such Shares on account of
taxes or tax withholdings in connection with the Grant of the Options, the
vesting of the Options, the exercise of the Options, and/or the expiration of
the Options, in each case as may be specified in the Rules and Regulations or
otherwise in accordance with the Plan.
7. If the Compensation and Human Resources Committee, in its reasonable
discretion, upon consideration of relevant facts and circumstances, concludes
that the Optionee has committed an intentional misconduct as defined by the
Compensation and Human Resources Committee Policy Regarding Recoupment of
Incentive Compensation (the “Recoupment Policy”) relating to forfeiture and/or
recoupment of incentive compensation, including stock options, the Optionee
shall, in accordance with the terms of the Recoupment Policy, automatically
forfeit any grants of Options received under this Instrument of Grant but not
yet exercised, or if exercised, the Optionee shall reimburse the Company the
amount of monetary compensation received by the Optionee as a result of such
exercise of Options, and/or the Company shall be entitled to issue proceedings
to recover damages against the Optionee in respect of any losses incurred.

 



--------------------------------------------------------------------------------



 



8. The Options are not transferable or assignable and shall only be exercisable
by you or your legal guardian while you are alive. In the event of your death,
the right to exercise shall be governed by the terms of the Plan, subject to any
applicable Rules and Regulations.
9. This Instrument of Grant: (i) shall be binding upon and inure to the benefit
of any successor of the Corporation; (ii) shall be governed by the laws of the
Province of Ontario, and any applicable laws of Canada; and (iii) may not be
amended except in writing or as otherwise provided in the Plan. In the event of
a conflict between the provisions of this Instrument of Grant and those of the
Plan or the Rules and Regulations, the provisions of the Plan or the Rules and
Regulations, as the case may be, shall govern, except to the extent that the
terms and conditions of the Grant of Options evidenced by this Instrument of
Grant are specifically recorded as a variation from the terms and conditions of
the Plan or the Rules and Regulations, as the case may be. In order to receive
any benefits under this Instrument of Grant, it must be accepted by you within
ninety (90) days of the Effective Date. Any grants of Options for which the
Corporation has not received an accepted Instrument of Grant from you within the
ninety (90) day period shall be automatically cancelled for no consideration at
the end of such ninety (90) day period.
10. A copy of the Plan, the Prospectus for the Plan pursuant to Section 10(a) of
the U.S. Securities Act of 1933, any amendments to such Prospectus, and the
Rules and Regulations can be found on the Nortel Intranet — Services@Work site
(http://services-canada.ca.nortel.com/livelinksupport/saw), under
People/Compensation/Equity Awards/Plan Documents. The Services@Work site also
contains other general information about the Options. You should check the
Services@Work site frequently since it may be updated from time to time.
     You acknowledge that a copy of the Plan and the Rules and Regulations, if
any, have been delivered to you with this Instrument of Grant.
11. You acknowledge that: (i) the Plan is discretionary and may be suspended or
terminated by the Corporation at any time; (ii) the Grant of Options does not
create any right to receive future Grants of Options, or benefits in lieu of
Options and the terms and conditions of any future Grants of Options, if any,
will be communicated if and when new Grants of Options are to be made; (iii) the
value of the Options is outside the scope of your employment contract, if any,
and the Grant of Options is not for labour performed; (iv) participation in the
Plan is voluntary; (v) the future value of the Shares is unknown and cannot be
predicted with certainty; (vi) the Options are not part of remuneration for
purposes of any compensation on termination of employment, severance payments,
indemnities or end of service payments or benefits of any nature; (vii) the
vesting of the Options ceases upon termination of employment, whether lawful or
otherwise, except as provided in the Plan, and neither the Corporation nor any
of its subsidiaries is required to compensate you for any financial loss
(including taxes, social security premiums and lost capital gain) as a result of
the expiration of Options or the early exercise thereof on any such termination
of employment; and (viii) the Grant of the Option does not give rise to
additional obligations for any subsidiary which employs you. If, notwithstanding
the foregoing, any contractual or statutory (employment or otherwise) claim is
found to have arisen, then you, by accepting this Instrument of Grant or the
Options, shall, to the extent permitted by applicable law, be deemed irrevocably
to have waived your entitlement to pursue such claim.
12. The various provisions and sub-provisions of this Instrument of Grant are
severable and if any provision or identifiable part thereof is held to be
unenforceable by any court of competent jurisdiction then such unenforceability
shall not affect the enforceability of the remaining provisions or identifiable
parts thereof in this Instrument of Grant, the Plan, the Rules and Regulations,
or any documents related to the Plan.
13. Nortel and its third party service providers may need to collect and use
information about employees for the purpose of the grant and/or exercise of
Options, administering the Plan, and to comply with tax, reporting and
disclosure obligations under applicable laws and regulations. Such information
may be communicated to any person deemed necessary for the administration of the
Plan, even if it requires such information to be transferred or communicated to
persons based outside your country of employment. Such information is from time
to time transferred between companies within the group and to such third party
service providers, to achieve these objectives. Nortel and its third party
service providers will hold your “Plan participation file” at any location
deemed necessary, on the understanding that you will be given access without
constraint at reasonable intervals and without excessive delay or expense to
examine and correct such information. By accepting the Instrument of Grant or
the Options, you are affirming your consent to the collection, processing,
storage, disclosure and transfer of your personal information for these
purposes.
14. By accepting this Instrument of Grant or the Options, you expressly consent
that the Plan, the Rules and Regulations, the Prospectus for the Plan and any
other document relating thereto, including this Instrument of Grant and the
information about the Grant available through the Nortel Intranet — WebStock
site, be drawn up and/or available in English only. Par votre acceptation de la
présente Entente ou des Options, vous consentez expressément à ce que le Régime,
les règlements et le prospectus relatifs au Régime et tout autre document
connexe, y compris la présente Entente et l’information concernant vos options
disponible à la page « WebStock » de l’intranet de Nortel soient rédigés et/ou
disponibles en anglais seulement.
15. By accepting this Instrument of Grant or the Options, you (i) acknowledge
and confirm that you have read and understood the Plan, the Rules and
Regulations, this Instrument of Grant and all information about the Grant
available on WebStock Option Summary, and that you have had an opportunity to
seek separate fiscal, legal and taxation advice in relation thereto; and (ii)
agree to be bound by the terms and conditions stated in this Instrument of
Grant, including without limitation the terms and conditions of the Plan and the
Rules and Regulations incorporated by reference herein.

 



--------------------------------------------------------------------------------



 



     If you accept the terms and conditions of this Grant of Options as
described in this Instrument of Grant, please confirm your acceptance by signing
where indicated below and returning it to Nortel Global Equity Award Services at
the address indicated below.

         
Signature of Optionee:
       
 
 
 
   

Global Equity Award Services
Nortel Networks Corporation
195 The West Mall
Dept. C01G, MS T0504001
Toronto, Ontario, Canada M9C 5K1

 



--------------------------------------------------------------------------------



 



NORTEL NETWORKS CORPORATION — STOCK APPRECIATION RIGHTS
INSTRUMENT OF GRANT (CHINA)
This instrument (hereinafter the “Instrument of Grant”) evidences a grant to you
of the number of Stock Appreciation Rights (“SARs”) indicated above beside the
heading Total SARs, on the Issue Date indicated above, pursuant to the Nortel
2005 Stock Incentive Plan, As Amended and Restated, and as may be further
amended from time to time (the “Plan”). Each SAR covered by this Instrument of
Grant generally entitles you to receive a cash payment equal to the excess of
the Market Value of one common share (a “Share”) of Nortel Networks Corporation
(the “Corporation”) over the Grant Price per SAR indicated above, no later than
the Expiry Date indicated above, or such earlier date as may be applicable
pursuant to the provisions of the Plan. Capitalized terms not otherwise defined
in this Instrument of Grant have the meanings set forth in the Plan.
1. All SARs covered by this Instrument of Grant are subject to the terms and
conditions stated in the Plan, except as specifically or additionally provided
in this Instrument of Grant and/or in any rules, regulations, determinations or
interpretations prescribed and/or made by the Committee (or its delegates) under
the power and authority granted under the Plan (the “Rules and Regulations”),
and all of the provisions of the Plan and the Rules and Regulations are
incorporated by reference as if expressly restated herein. Different Rules and
Regulations may apply to you and/or the SARs covered by this Instrument of Grant
depending on your country work location, residency or payroll, whether on the
Issue Date of the grant of SARs, on the date of exercise of the SARs, or
otherwise. Accordingly, you should review the Plan and the Rules and Regulations
from time to time, which are available as indicated below, in conjunction with
this Instrument of Grant.
2. The SARs covered by this Instrument of Grant are a U.S. Award. The SARs are
Stand-Alone SARs for the purposes of the Plan.
3. Subject to the terms of the Plan and this Instrument of Grant, you will have
the right to exercise the SARs after they have vested in such amounts and on
such dates in accordance with the Vest Schedule indicated above, provided that
you have been in the continuous employment of the Corporation or any of its
subsidiaries or affiliated entities from the Issue Date.
4. SARs may be exercised: (i) by irrevocable notice of exercise in writing,
executed and delivered by the recipient to the Nortel Global Equity Award
Services Department (at 195 The West Mall, Toronto, Ontario, Canada M9C 5K1, or
such other address as may be in effect from time to time); and/or (ii) through
such Internet-based or on-line system or such telephonic or voice recognition
system (whether provided by the Corporation or any third party on behalf of the
Corporation); in each case, in such form or manner as may be specified from time
to time by the Corporation on the Nortel Intranet — Services@Work site
(http://services-canada.ca.nortel.com/livelinksupport/saw), under
People/Compensation/Equity Awards/Stock Appreciation Rights/Exercise Process, or
otherwise in accordance with the Plan. The date of exercise of the SARs shall be
the date on which the notice of exercise, accompanied by any other required
documentation as provided in the Plan or the Rules and Regulations, is received
by the Corporation, in such form or manner as may be specified from time to time
by the Corporation.
5. The terms and conditions in this paragraph apply to you only if one or both
of the following apply: (i) you are a “Reporting Insider” for the purpose of
Corporate Procedure No. 320.28 — Use of Undisclosed Material Information on the
Issue Date indicated above; or (ii) the number of SARs evidenced by this
Instrument of Grant is equal to or in excess of 1,500 SARs. In consideration of
the grant of SARs, in the event that you exercise all or any part of the SARs at
any time subsequent to the date which is twelve (12) months prior to the date of
termination of your employment (whether wrongful or for any other reason) (the
“Applicable Period”), and:

(i)   while employed or during the period of twelve (12) months following the
termination of your employment (whether wrongful or for any other reason), you
accept employment with an employer, or accept an engagement to supply services,
directly or indirectly, to a third party, that is in competition with any Nortel
Company;

(ii)   you fail to comply with or otherwise breach the terms or conditions of
any confidentiality agreement or non-disclosure agreement with any Nortel
Company;

(iii)   while employed or during the period of twelve (12) months following
termination of your employment (whether wrongful or for any other reason), you,
on your own behalf or on any other’s behalf, directly or indirectly recruit,
induce or solicit, or attempt to recruit, induce or solicit, any current
employee or other individual who is/or was supplying services to any Nortel
Company, to terminate their employment or contractual arrangements with any
Nortel Company; or

(iv)   while employed or during the period of twelve (12) months following
termination of your employment (whether wrongful or for any other reason), you,
on your own behalf or on any other’s behalf, solicit, divert or take away, or
attempt to divert or take away the business of any of the customers or accounts,
or prospective customers or accounts, of any Nortel Company or any of its
distributors, representatives or vendors, which you have had contact or
communication with while employed at any Nortel Company;

you agree that you will, if required by the Corporation in its sole discretion,
pay to the Corporation within ten (10) days of written demand for payment from
the Corporation an amount equal to the amount of the excess of the Market Value
of a Share, on the date of exercise of the SARs, over the Grant Price multiplied
by the number of SARs exercised (the “Applicable Amount”).
     Provided you are not entitled to any Corresponding Tax Benefit, the
Applicable Amount shall be reduced by the amount of Tax paid by you or on your
behalf (or required to be paid by you or on your behalf as of a future Tax due
date) in respect of the settlement in cash of SARs upon the exercise of SARs
during the Applicable Period (and, where applicable, in respect of the grant of
such SARs).
     If you are entitled to a Corresponding Tax Benefit which is equal to or
less than the amount of Tax paid by you or on your behalf (or required to be
paid by you or on your behalf as of a future Tax due date) upon the exercise of
SARs during the Applicable Period (such difference between the Corresponding Tax
Benefit and Tax, if any, is referred to herein as the “Tax Benefit Deficiency”),
the Applicable Amount shall be reduced by an amount equal to the Tax Benefit
Deficiency.

 



--------------------------------------------------------------------------------



 



     For the purposes of this paragraph 5:
“Corresponding Tax Benefit” means the amount of any deduction from or reduction
or credit to the amount of Taxes paid or payable by you or on your behalf in
accordance with the laws of the tax jurisdiction applicable to you as a result
of or in connection with the payment to the Corporation of all or any portion of
the Applicable Amount by the Designated Employee;
“Nortel Company” means, collectively, Nortel Networks Corporation and its direct
and indirect Subsidiaries (as such term is defined by the Plan); and
“Tax” means any income tax, capital gains tax, statutory pension plan
contributions and/or other social security tax or applicable social security
charge levied in accordance with the laws of the jurisdiction to which you are
subject at the time the SARs are exercised (and, where applicable, at the time
of the Issue Date of the grant of such SARs).
6. The Corporation may require, as a condition of exercise of the SARs, that
you: (i) pay any applicable taxes, charges, duties, contributions or otherwise
(hereinafter “taxes”) which are required to be paid by you to any federal,
provincial, state, local, foreign or other taxation authority; (ii) pay or
reimburse any taxes which are required to be withheld and remitted by the
Corporation or any of its subsidiaries; (iii) complete any forms or provide any
additional documents in connection with taxes; and (iv) otherwise comply with
all applicable tax laws; in each case in connection with the grant of the SARs,
the vesting of the SARs, the exercise of the SARs, and/or the expiration of the
SARs, and as may be specified in the Rules and Regulations or otherwise in
accordance with the Plan. Recipients should seek their own tax advice to assess
the tax status of their SARs.
7. If the Compensation and Human Resources Committee, in its reasonable
discretion, upon consideration of relevant facts and circumstances, concludes
that you have committed an intentional misconduct as defined by the Compensation
and Human Resources Committee Policy Regarding Recoupment of Incentive
Compensation (the “Recoupment Policy”) relating to forfeiture and/or recoupment
of incentive compensation, including stock appreciation rights, the recipient
shall, in accordance with the terms of the Recoupment Policy, automatically
forfeit any grants of SARs received under this Instrument of Grant but not yet
exercised, or if exercised, the recipient shall reimburse the Company the amount
of monetary compensation received by the recipient as a result of such exercise
of SARs, and/or the Company shall be entitled to issue proceedings to recover
damages against the recipient in respect of any losses incurred.
8. The SARs are not transferable or assignable and shall only be exercisable by
you or your legal guardian while you are alive. In the event of your death, the
right to exercise shall be governed by the terms of the Plan, subject to any
applicable Rules and Regulations.
9. This Instrument of Grant: (i) shall be binding upon and inure to the benefit
of any successor of the Corporation; (ii) shall be governed by the laws of the
Province of Ontario, and any applicable laws of Canada; and (iii) may not be
amended except in writing or as otherwise provided in the Plan. In the event of
a conflict between the provisions of this Instrument of Grant and those of the
Plan or the Rules and Regulations, the provisions of the Plan or the Rules and
Regulations, as the case may be, shall govern, except to the extent that the
terms and conditions of the grant of SARs evidenced by this Instrument of Grant
are specifically recorded as a variation from the terms and conditions of the
Plan or the Rules and Regulations, as the case may be. In order to receive any
benefits under this Instrument of Grant, it must be accepted by you within
ninety (90) days of the Issue Date. Any grants of SARs for which the Corporation
has not received an accepted Instrument of Grant from you within the ninety
(90) day period shall be automatically cancelled for no consideration at the end
of such ninety (90) day period.
10. A copy of the Plan, the Prospectus for the Plan pursuant to Section 10(a) of
the U.S. Securities Act of 1933, any amendments to such Prospectus, and the
Rules and Regulations can be found on the Nortel Intranet — Services@Work site
(http://services-canada.ca.nortel.com/livelinksupport/saw), under
People/Compensation/Equity Awards/Plan Documents. The Services@Work site also
contains other general information about the SARs. You should check the
Services@Work site frequently since it may be updated from time to time.
     You acknowledge that a copy of the Plan and the Rules and Regulations, if
any, have been delivered to you with this Instrument of Grant.
11. You acknowledge that: (i) the Plan is discretionary and may be suspended or
terminated by the Corporation at any time; (ii) the grant of SARs does not
create any right to receive future grants of SARs, or benefits in lieu of SARs
and the terms and conditions of any future grants of SARs, if any, will be
communicated if and when new grants of SARs are to be made; (iii) the value of
the SARs is outside the scope of your employment contract, if any, and the grant
of SARs is not for labour performed; (iv) participation in the Plan is
voluntary; (v) the future value of the SARs is unknown and cannot be predicted
with certainty; (vi) the SARs are not part of remuneration for purposes of any
compensation on termination of employment, severance payments, indemnities or
end of service payments or benefits of any nature; (vii) the vesting of the SARs
ceases upon termination of employment, whether lawful or otherwise, except as
provided in the Plan, and neither the Corporation nor any of its subsidiaries is
required to compensate you for any financial loss (including taxes, social
security premiums and lost capital gain) as a result of the expiration of SARs
or the early exercise thereof on any such termination of employment; and
(viii) the grant of the SARs does not give rise to additional obligations for
any subsidiary which employs you. If, notwithstanding the foregoing, any
contractual or statutory (employment or otherwise) claim is found to have
arisen, then you, by accepting this Instrument of Grant or the SARs, shall, to
the extent permitted by applicable law, be deemed irrevocably to have waived
your entitlement to pursue such claim.

2



--------------------------------------------------------------------------------



 



12. The various provisions and sub-provisions of this Instrument of Grant are
severable and if any provision or identifiable part thereof is held to be
unenforceable by any court of competent jurisdiction then such unenforceability
shall not affect the enforceability of the remaining provisions or identifiable
parts thereof in this Instrument of Grant, the Plan, the Rules and Regulations,
or any documents related to the Plan.
13. Nortel and its third party service providers may need to collect and use
information about employees for the purpose of the grant and/or exercise of
SARs, administering the Plan, and to comply with tax, reporting and disclosure
obligations under applicable laws and regulations. Such information may be
communicated to any person deemed necessary for the administration of the Plan,
even if it requires such information to be transferred or communicated to
persons based outside your country of employment. Such information is from time
to time transferred between companies within the group and to such third party
service providers, to achieve these objectives. Nortel and its third party
service providers will hold your “Plan participation file” at any location
deemed necessary, on the understanding that you will be given access without
constraint at reasonable intervals and without excessive delay or expense to
examine and correct such information. By accepting the Instrument of Grant or
the SARs, you are affirming your consent to the collection, processing, storage,
disclosure and transfer of your personal information for these purposes.
14. By accepting this Instrument of Grant or the SARs, you expressly consent
that the Plan, the Rules and Regulations, the Prospectus for the Plan and any
other document relating thereto, including this Instrument of Grant and the
information about the grant available through the Nortel Intranet —
Services@Work site (http://services-canada.ca.nortel.com/livelinksupport/saw),
under People/Compensation/Equity Awards/Plan Documents, be drawn up and/or
available in English only.
15. By accepting this Instrument of Grant or the SARs, you (i) acknowledge and
confirm that you have read and understood the Plan, the Rules and Regulations,
this Instrument of Grant and all information about the grant available on
Services@Work site (http://services-canada.ca.nortel.com/livelinksupport/saw),
under People/Compensation/Equity Awards/Plan Documents, and that you have had an
opportunity to seek separate fiscal, legal and taxation advice in relation
thereto; (ii) agree to be bound by the terms and conditions stated in this
Instrument of Grant, including without limitation the terms and conditions of
the Plan and the Rules and Regulations incorporated by reference herein and
(iii) appoint the Company and any third party service providers of the Company
to act on your behalf in connection with this Instrument of Grant and the SARs.
If you accept the terms and conditions of this grant of SARs as described in
this Instrument of Grant, please confirm your acceptance by signing where
indicated below and returning it to Nortel Global Equity Award Services at the
address indicated below.

         
Signature of Recipient:
 
 
   

Global Equity Award Services
Nortel Networks Corporation
195 The West Mall
Dept. C01G, MS T0504001
Toronto, Ontario, Canada M9C 5K1

3



--------------------------------------------------------------------------------



 



NORTEL NETWORKS CORPORATION – RESTRICTED STOCK UNITS
INSTRUMENT OF AWARD
«COUNTRY»

       
NAME:
  «NAME» («GID»)
 
   
EFFECTIVE DATE:
  «AWARD_DATE»
 
   
NUMBER OF RSUs:
  «AWARDED»
 
   
VESTING SCHEDULE:
  <VEST DESC>
 
   
PLAN:
  NORTEL <PLAN> PLAN

This instrument (hereinafter the “Instrument of Award”) evidences an Award to
you of the number of Restricted Stock Units (“RSUs”) indicated above, on the
Effective Date indicated above, pursuant to the Nortel 2005 Stock Incentive
Plan, As Amended and Restated, and as may be further amended from time to time
(the “Plan”). Each RSU covered by this Instrument of Award generally entitles
you to receive one common share (a “Share”) of Nortel Networks Corporation (the
“Corporation”) on each applicable scheduled Vesting date in accordance with the
Vesting Schedule indicated above and the provisions set forth below. Capitalized
terms not otherwise defined in this Instrument of Award have the meanings set
forth in the Plan.
1. All RSUs covered by this Instrument of Award are subject to the terms and
conditions stated in the Plan, except as specifically or additionally provided
in this Instrument of Award and/or in any rules, regulations, determinations or
interpretations prescribed and/or made by the Committee (or its delegates) under
the power and authority granted under the Plan (the “Rules and Regulations”),
and all of the provisions of the Plan and the Rules and Regulations are
incorporated by reference as if expressly restated herein. Different Rules and
Regulations may apply to you and/or the RSUs covered by this Instrument of Award
depending on your country of work location, residency or payroll, whether on the
Effective Date of the Award, on the date of settlement of the RSUs, or
otherwise. Accordingly, you should review the Plan and the Rules and Regulations
from time to time, which are available as indicated below, in conjunction with
this Instrument of Award.
2. If you have been in the continuous employment of the Company from the
Effective Date to the applicable Vesting date set forth in the Vesting Schedule
above, RSUs scheduled to Vest on such Vesting date will Vest and will be settled
by transfer of Shares to you on such Vesting date. For purposes of this section
2, transfer of Shares within 75 days following the Vesting date shall be deemed
to constitute transfer on such Vesting date.
3. The obligation of the Company to transfer Shares to you in settlement of
Vested RSUs pursuant to section 2 or section 7 hereof is conditioned upon your
execution and delivery of any required documentation as provided in the Plan,
this Instrument of Award or the Rules and Regulations, in such form or manner as
may be specified from time to time by the Corporation; provided that if you have
not executed and delivered such required documentation within 75 days following
the applicable Vesting date, the RSUs shall immediately be forfeited and
cancelled for no consideration on such 75th day. You will remain responsible for
any local legal compliance requirements resulting from your receipt of RSUs, the
subsequent ownership and possible sale of Shares acquired upon settlement of
RSUs, and the opening and maintaining of a foreign brokerage account, if
applicable.
4. The terms and conditions in this paragraph apply to you only if one or both
of the following apply: (i) you are a “Reporting Insider” for the purpose of
Corporate Procedure No. 320.28 — Use of Undisclosed Material Information on the
Effective Date indicated above; or (ii) the number of RSUs evidenced by this
Instrument of Award is equal to or in excess of 1,000 RSUs. In consideration of
the Award of RSUs, in the event that all or any part of the RSUs become Vested
at any time subsequent to the date which is twelve (12) months prior to the date
of termination of your employment (whether wrongful or for any other reason)
(the “Applicable Period”), and:

(i)   while employed or during the period of twelve (12) months following the
termination of your employment (whether wrongful or for any other reason), you
accept employment with an employer, or accept an engagement to supply services,
directly or indirectly, to a third party, that is in competition with the
Company;

(ii)   you fail to comply with or otherwise breach the terms or conditions of
any confidentiality agreement or non-disclosure agreement with the Company;

(iii)   while employed or during the period of twelve (12) months following
termination of your employment (whether wrongful or for any other reason), you,
on your own behalf or on any other’s behalf, directly or indirectly recruit,
induce or solicit, or attempt to recruit, induce or solicit, any current
employee or other individual who is/or was supplying services to the Company, to
terminate their employment or contractual arrangements with the Company; or

1



--------------------------------------------------------------------------------



 



(iv)   while employed or during the period of twelve (12) months following
termination of your employment (whether wrongful or for any other reason), you,
on your own behalf or on any other’s behalf, solicit, divert or take away, or
attempt to divert or take away the business of any of the customers or accounts,
or prospective customers or accounts, of the Company or any of its distributors,
representatives or vendors, which you have had contact or communication with
while employed at the Company;

you agree that you will, if required by the Company in its sole discretion, pay
to the Company within ten (10) days of written demand for payment from the
Company an amount in cash equal to the number of RSUs that Vested during the
Applicable Period multiplied by the Market Value on the applicable Vesting date
(the “Applicable Amount”).
     Provided you are not entitled to any Corresponding Tax Benefit, the
Applicable Amount shall be reduced by the amount of Tax paid by you or on your
behalf (or required to be paid by you or on your behalf as of a future Tax due
date) in respect of the Vesting of the RSUs or your receipt of Shares upon the
settlement of Vested RSUs during the Applicable Period (and, where applicable,
in respect of the Award of such RSUs).
     If you are entitled to a Corresponding Tax Benefit which is equal to or
less than the amount of Tax paid by you or on your behalf (or required to be
paid by you or on your behalf as of a future Tax due date) in respect of the
Vesting of the RSUs or your receipt of Shares upon the settlement of Vested RSUs
during the Applicable Period (such difference between the Corresponding Tax
Benefit and Tax, if any, is referred to herein as the “Tax Benefit Deficiency”),
the Applicable Amount shall be reduced by an amount equal to the Tax Benefit
Deficiency.
     For the purposes of this paragraph 4:
“Corresponding Tax Benefit” means the amount of any deduction from or reduction
or credit to the amount of Taxes paid or payable by you or on your behalf in
accordance with the laws of the tax jurisdiction applicable to you as a result
of or in connection with the payment to the Company of all or any portion of the
Applicable Amount by you; and
“Tax” means any income tax, capital gains tax, statutory pension plan
contributions and/or other social security tax or applicable social security
charge levied in accordance with the laws of the jurisdiction to which you are
subject at the time of Vesting of the RSUs or at the time you receive the Shares
in settlement of the RSUs, whichever is applicable (and, where applicable, at
the time of the Effective Date of the Award of such RSUs).
5. The Company requires, as a condition on settlement of Vested RSUs, that you:
(i) pay any federal, provincial, state or local withholding taxes (collectively
referred to herein as “taxes”) which are required to be paid by you; (ii) pay or
reimburse any taxes which are required to be withheld and remitted by the
Company; (iii) complete any forms or provide any additional documents in
connection with taxes; and (iv) otherwise comply with all applicable tax laws;
in each case in connection with the Award of the RSUs, the Vesting of the RSUs,
the settlement of the RSUs, and/or the forfeiture of the RSUs, and as may be
specified in this Instrument of Award, the Rules and Regulations or otherwise in
accordance with the Plan. The Company may require, as a condition of the
settlement of Vested RSUs, that a portion of the related Shares be sold by you
or on your behalf (i) to generate proceeds sufficient to cover any tax
withholdings required to be withheld and remitted by the Company or its designee
on account of applicable taxes (hereinafter, “tax withholdings”) and any other
related broker or administrative fees, or (ii) to generate proceeds sufficient
to cover any tax withholdings and any other related broker or administrative
fees if you do not pay such tax withholdings within the designated time periods
as may be specified in accordance with applicable requirements.
6. If the Compensation and Human Resources Committee, in its reasonable
discretion, upon consideration of relevant facts and circumstances, concludes
that you have committed an intentional misconduct as defined by the Compensation
and Human Resources Committee Policy Regarding Recoupment of Incentive
Compensation (the “Recoupment Policy”) relating to forfeiture and/or recoupment
of incentive compensation, including RSUs, you shall, in accordance with the
terms of the Recoupment Policy, automatically forfeit any awards of RSUs
received under this Instrument of Award but not yet Vested, or if Vested, you
shall reimburse the Company the amount of monetary compensation received by you
as a result of such Vesting of RSUs, and/or the Company shall be entitled to
issue proceedings to recover damages against you in respect of any losses
incurred.
7. In the event of your Termination prior to the date that any portion of the
RSUs awarded to you pursuant to this Instrument of Award were scheduled to Vest,
(i) if such Termination is a Qualifying Termination Without Cause, all then
outstanding unvested RSUs awarded to you pursuant to this Instrument of Award
shall remain outstanding, shall continue to Vest in accordance with the Vesting
Schedule indicated above during the Extension Period and the remaining portion
of such RSU shall be forfeited and cancelled for no consideration; (ii) if such
Termination is due to your Retirement or death, a “pro rata portion” of the then
outstanding unvested RSUs awarded to you shall become immediately Vested and the
remaining portion of such RSUs shall be forfeited and cancelled for no
consideration as of the Date of Termination; (iii) if such Termination is a
Qualifying Termination Without Cause and, immediately following the end of the
Extension Period, you commence or are eligible and remain eligible to commence
Retirement, a “pro rata portion” of the unvested RSUs awarded to you that are
outstanding as of the end of the Extension Period shall become immediately
Vested and the remaining portion of any RSUs then outstanding shall be forfeited
and cancelled for no consideration as of the date you commence or are eligible
and remain eligible to commence Retirement and (iv) if such Termination is for
any other reason (including by your employer for Cause or by reason of your
resignation for any reason), all then outstanding unvested RSUs awarded to you
pursuant to this Instrument of Award shall immediately be forfeited and
cancelled for no consideration on such Date of Termination. With respect to any
RSUs that Vest as a result of a Termination due to death, such RSUs shall be
settled as soon as practical following the date of death and, in any event,
before 90 days after the date of death. With respect to any RSUs that Vest on or
following a Termination (other than due to death), such RSUs shall be settled on
the Vesting date on which such RSUs were

2



--------------------------------------------------------------------------------



 



originally scheduled to Vest in accordance with the Vesting Schedule above.
Notwithstanding the foregoing, any Vesting and/or settlement, as applicable,
pursuant to this paragraph shall be delayed until six months after your
Retirement or other type of Termination to the extent necessary to avoid adverse
tax treatment under Section 409A of the U.S. Internal Revenue Code.
     For purposes of this section 7, transfer of Shares within 75 days following
the applicable settlement date shall be deemed to constitute transfer on such
Vesting date.
     For purposes of this section 7, “pro rata portion” shall mean the product
of one-third of the RSUs awarded to you pursuant to the Plan and this Instrument
of Award multiplied by a fraction, the numerator of which equals the number of
days which have elapsed at the relevant date since the later of (i) the date
33 percent of the RSUs became Vested; and (ii) the date 66 percent of the RSUs
became Vested; and the denominator of which is 365; provided, however, that no
portion of a RSU shall become vested earlier than the first anniversary of the
Effective Date of the Award.
     For the purposes of this section 7, the following shall be excluded from
the definition of “Extension Period” in the Plan: “the earlier of (x) the
twenty-four month anniversary of the Participant’s Date of Termination and (y)”.
8. In the event you are a Specified Executive (as defined under the Nortel
Networks Corporation Change in Control Plan (“CIC Plan”)) and are subject to a
Termination Due to Change in Control (as defined in the CIC Plan), the RSUs
awarded to you in accordance with this Instrument of Award shall be included as
Awards (as defined under the CIC Plan) and receive all of the benefits provided
to Awards under the CIC Plan in the event of a Termination Due to Change in
Control, provided, however, that no portion of a RSU shall be included, for the
purposes of any payments under the CIC Plan, earlier than the first anniversary
of the Effective Date of an Award.
9. This Instrument of Award: (i) shall be binding upon and inure to the benefit
of any successor of the Corporation; (ii) shall be governed by the laws of the
Province of Ontario, and any applicable laws of Canada; and (iii) may not be
amended except in writing or as otherwise provided in the Plan. In the event of
a conflict between the provisions of this Instrument of Award and those of the
Plan or the Rules and Regulations, the provisions of the Plan or the Rules and
Regulations, as the case may be, shall govern, except to the extent that the
terms and conditions of the Award of RSUs evidenced by this Instrument of Award
are specifically recorded as a variation from the terms and conditions of the
Plan or the Rules and Regulations, as the case may be. In order to receive any
benefits under this Instrument of Award, it must be accepted by you within
ninety (90) days of the Effective Date. Any awards of RSUs for which the
Corporation has not received an accepted Instrument of Award from you within the
ninety (90) day period shall be automatically cancelled for no consideration at
the end of such ninety (90) day period.
     A copy of the Plan, the Prospectus for the Plan pursuant to Section 10(a)
of the U.S. Securities Act of 1933, any amendments to such Prospectus, and the
Rules and Regulations can be found on the Nortel Intranet — Services@Work site
(http://services-canada.ca.nortel.com/livelinksupport/saw), under
People/Compensation/Equity Awards/Plan Documents. The Services@Work site also
contains other general information about the RSUs. You should check the
Services@Work site frequently since it may be updated from time to time.
     You acknowledge that a copy of the Plan and the Rules and Regulations, if
any, have been delivered to you with this Instrument of Award.
10. You acknowledge that: (i) the Plan is discretionary and may be suspended or
terminated by the Corporation at any time; (ii) the Award of RSUs does not
create any right to receive future Awards of RSUs, or benefits in lieu of RSUs,
and the terms and conditions of any future Awards of RSUs, if any, will be
communicated if and when new Awards of RSUs are to be made; (iii) the value of
the RSUs is outside the scope of your employment contract and severance
payments, if any, and the Award of RSUs is not for labour performed nor does it
guarantee future employment; (iv) participation in the Plan is voluntary;
(v) the Corporation is not responsible for foreign exchange fluctuations between
your local currency and the US dollar, if applicable, and the future value of
the Shares is unknown and cannot be predicted with certainty; (vi) the RSUs are
not part of remuneration for purposes of any compensation on termination of
employment, severance payments, indemnities or end of service payments or
benefits of any nature; (vii) the Vesting of the RSUs ceases upon termination of
employment, whether lawful or otherwise, except as provided in the Plan and this
Instrument of Award, and neither the Corporation nor any of its subsidiaries is
required to compensate you for any financial loss (including taxes, social
security premiums and lost capital gain) as a result of the forfeiture of RSUs
or the early settlement thereof on any such termination of employment; and
(viii) the Award of the RSUs does not give rise to additional obligations for
any subsidiary which employs you. If, notwithstanding the foregoing, any
contractual or statutory (employment or otherwise) claim is found to have
arisen, then you, by accepting this Instrument of Award or the RSUs, shall, to
the extent permitted by applicable law, be deemed irrevocably to have waived
your entitlement to pursue such claim.
11. The various provisions and sub-provisions of this Instrument of Award are
severable and if any provision or identifiable part thereof is held to be
unenforceable by any court of competent jurisdiction then such unenforceability
shall not affect the enforceability of the remaining provisions or identifiable
parts thereof in this Instrument of Award, the Plan, the Rules and Regulations,
or any documents related to the Plan.
12. Nortel and its third party service providers may need to collect and use
information about employees for the purpose of the Award and/or settlement of
RSUs, administering the Plan, and to comply with tax, reporting and disclosure
obligations under applicable laws and regulations.  Such information may be
communicated to any person deemed necessary for the administration of the Plan,
even if it requires such information to be transferred or communicated to
persons based outside your country of employment. Such information is from time
to time transferred between companies within the group and to such third party
service providers, to achieve these objectives. Nortel and its third party
service providers will hold your “Plan participation file” at any location
deemed necessary, on the understanding that you will be given access without

3



--------------------------------------------------------------------------------



 



constraint at reasonable intervals and without excessive delay or expense to
examine and correct such information. By accepting the Instrument of Award or
the RSUs, you are affirming your consent to the collection, processing, storage,
disclosure and transfer of your personal information for these purposes.
13. By accepting this Instrument of Award or the RSUs, you expressly consent
that the Plan, the Rules and Regulations and any other document relating
thereto, including this Instrument of Award, be drawn up and/or available in
English only. Par votre acceptation de la présente Entente ou des RSUs, vous
consentez expressément à ce que le Régime, les Règlements et tout autre document
connexe, y compris la présente Entente soient rédigés et/ou disponibles en
anglais seulement.
14. By accepting this Instrument of Award or the RSUs, you (i) acknowledge and
confirm that you have read and understood the Plan, the Rules and Regulations
and this Instrument of Award, and that you have had an opportunity to seek
separate fiscal, legal and taxation advice in relation thereto; and (ii) agree
to be bound by the terms and conditions stated in this Instrument of Award,
including without limitation the terms and conditions of the Plan and the Rules
and Regulations incorporated by reference herein.
     Note: You should be aware that your acceptance of this Award of RSUs may
have tax and legal consequences for you. You are responsible for any and all
compliance requirements under local and national law related to these
consequences and accordingly you are strongly recommended to seek expert advice
from a local duly qualified professional advisor.
     If you accept the terms and conditions of this Award of RSUs as described
in this Instrument of Award, please confirm your acceptance by signing where
indicated below and returning it to Nortel Global Equity Award Services at the
address indicated below.

         
Signature of Employee:
       
 
 
 
   

Global Equity Award Services
Nortel Networks Corporation
195 The West Mall
Dept. C01G, MS T0504001
Toronto, Ontario, Canada M9C 5K1

4



--------------------------------------------------------------------------------



 



NORTEL NETWORKS CORPORATION — CASH SETTLED RESTRICTED STOCK UNITS
INSTRUMENT OF AWARD
This instrument (hereinafter the “Instrument of Award”) evidences an Award to
you of the number of Restricted Stock Units (“RSUs”) indicated above beside the
heading Total Restricted Share Units, on the Issue Date indicated above,
pursuant to the Nortel 2005 Stock Incentive Plan, As Amended and Restated, and
as may be further amended from time to time (the “Plan”). Each RSU covered by
this Instrument of Award generally entitles you to receive a cash amount (the
“RSU Cash Settlement Amount”) equal to the product of (i) the Market Value of
one common share (a “Share”) of Nortel Networks Corporation (the “Corporation”)
on the applicable settlement date specified by the Committee, multiplied by
(ii) the number of RSUs then being settled in accordance with the Vest Schedule
indicated above and the provisions set forth below. Capitalized terms not
otherwise defined in this Instrument of Award have the meanings set forth in the
Plan.
1. All RSUs covered by this Instrument of Award are subject to the terms and
conditions stated in the Plan, except as specifically or additionally provided
in this Instrument of Award and/or in any rules, regulations, determinations or
interpretations prescribed and/or made by the Committee (or its delegates) under
the power and authority granted under the Plan (the “Rules and Regulations”),
and all of the provisions of the Plan and the Rules and Regulations are
incorporated by reference as if expressly restated herein. Different Rules and
Regulations may apply to you and/or the RSUs covered by this Instrument of Award
depending on your country of work location, residency or payroll, whether on the
Issue Date of the Award, on the date of settlement of the RSUs, or otherwise.
Accordingly, you should review the Plan and the Rules and Regulations from time
to time, which are available as indicated below, in conjunction with this
Instrument of Award.
2. If you have been in the continuous employment of the Company from the Issue
Date to the applicable Vest Date set forth in the Vest Schedule above, RSUs
scheduled to Vest on such Vest Date will Vest and will be settled by payment to
you of the RSU Cash Settlement Amount on such Vest Date. For purposes of this
section 2, payment of such RSU Cash Settlement Amount within 75 days following
the Vest Date shall be deemed to constitute payment on such Vest Date..
3. The obligations of the Company to pay to you the RSU Cash Settlement Amount
in settlement of Vested RSUs pursuant to section 2 or section 7 hereof is
conditioned upon your execution and delivery of any required documentation as
provided in the Plan, this Instrument of Award and/or the Rules and Regulations,
in such form or manner as may be specified from time to time by the Corporation;
provided that if you have not executed and delivered such required documentation
within 75 days following the applicable Vest Date, the RSUs shall immediately be
forfeited and cancelled for no consideration on such 75th day. You will remain
responsible for any local legal compliance requirements resulting from your
receipt of RSUs and the opening and maintaining of a foreign brokerage account,
if applicable.
4. The terms and conditions in this paragraph apply to you only if one or both
of the following apply: (i) you are a “Reporting Insider” for the purpose of
Corporate Procedure No. 320.28 — Use of Undisclosed Material Information on the
Issue Date indicated above; or (ii) the number of RSUs evidenced by this
Instrument of Award is equal to or in excess of 1,000 RSUs. In consideration of
the Award of RSUs, in the event that all or any part of the RSUs become Vested
at any time subsequent to the date which is twelve (12) months prior to the date
of termination of your employment (whether wrongful or for any other reason)
(the “Applicable Period”), and:

(i)   while employed or during the period of twelve (12) months following the
termination of your employment (whether wrongful or for any other reason), you
accept employment with an employer, or accept an engagement to supply services,
directly or indirectly, to a third party, that is in competition with the
Company;

(ii)   you fail to comply with or otherwise breach the terms or conditions of
any confidentiality agreement or non-disclosure agreement with the Company;

(iii)   while employed or during the period of twelve (12) months following
termination of your employment (whether wrongful or for any other reason), you,
on your own behalf or on any other’s behalf, directly or indirectly recruit,
induce or solicit, or attempt to recruit, induce or solicit, any current
employee or other individual who is/or was supplying services to the Company, to
terminate their employment or contractual arrangements with the Company; or

(iv)   while employed or during the period of twelve (12) months following
termination of your employment (whether wrongful or for any other reason), you,
on your own behalf or on any other’s behalf, solicit, divert or take away, or
attempt to divert or take away the business of any of the customers or accounts,
or prospective customers or accounts, of the Company or any of its distributors,
representatives or vendors, which you have had contact or communication with
while employed at the Company;

you agree that you will, if required by the Company in its sole discretion, pay
to the Company within ten (10) days of written demand for payment from the
Company an amount in cash equal to the RSU Cash Settlement Amount paid to you
during the Applicable Period (the “Applicable Amount”).
     Provided you are not entitled to any Corresponding Tax Benefit, the
Applicable Amount shall be reduced by the amount of Tax paid by you or on your
behalf (or required to be paid by you or on your behalf as of a future Tax due
date) in respect of the Vesting of the RSUs or the payment to you of the RSU
Cash Settlement Amount upon the settlement of Vested RSUs during the Applicable
Period (and, where applicable, in respect of the Award of such RSUs).

1



--------------------------------------------------------------------------------



 



     If you are entitled to a Corresponding Tax Benefit which is equal to or
less than the amount of Tax paid by you or on your behalf (or required to be
paid by you or on your behalf as of a future Tax due date) in respect of the
Vesting of the RSUs or the payment to you of the RSU Cash Settlement Amount upon
the settlement of Vested RSUs during the Applicable Period (such difference
between the Corresponding Tax Benefit and Tax, if any, is referred to herein as
the “Tax Benefit Deficiency”), the Applicable Amount shall be reduced by an
amount equal to the Tax Benefit Deficiency.
     For the purposes of this paragraph 4:
“Corresponding Tax Benefit” means the amount of any deduction from or reduction
or credit to the amount of Taxes paid or payable by you or on your behalf in
accordance with the laws of the tax jurisdiction applicable to you as a result
of or in connection with the payment to the Company of all or any portion of the
Applicable Amount by you; and
“Tax” means any income tax, capital gains tax, statutory pension plan
contributions and/or other social security tax or applicable social security
charge levied in accordance with the laws of the jurisdiction to which you are
subject at the time of Vesting of the RSUs or at the time you receive the RSU
Cash Settlement Amount in settlement of the RSUs, whichever is applicable (and,
where applicable, at the time of the Issue Date of the Award of such RSUs).
5. The Company requires, as a condition on settlement of Vested RSUs, that you:
(i) pay any federal, provincial, state or local withholding taxes (collectively
referred to herein as “taxes”) which are required to be paid by you; (ii) pay or
reimburse any taxes which are required to be withheld and remitted by the
Company; (iii) complete any forms or provide any additional documents in
connection with taxes; and (iv) otherwise comply with all applicable tax laws;
in each case in connection with the Award of the RSUs, the Vesting of the RSUs,
the settlement of the RSUs, and/or the forfeiture of the RSUs, and as may be
specified in this Instrument of Award, the Rules and Regulations or otherwise in
accordance with the Plan.
6. If the Compensation and Human Resources Committee, in its reasonable
discretion, upon consideration of relevant facts and circumstances, concludes
that you have committed an intentional misconduct as defined by the Compensation
and Human Resources Committee Policy Regarding Recoupment of Incentive
Compensation (the “Recoupment Policy”) relating to forfeiture and/or recoupment
of incentive compensation, including RSUs, you shall, in accordance with the
terms of the Recoupment Policy, automatically forfeit any awards of RSUs
received under this Instrument of Award but not yet Vested, or if Vested, you
shall reimburse the Company the amount of RSU Cash Settlement Amount received by
you as a result of such Vesting of RSUs, and/or the Company shall be entitled to
issue proceedings to recover damages against you in respect of any losses
incurred.
7. In the event of your Termination prior to the date that any portion of the
RSUs awarded to you pursuant to this Instrument of Award were scheduled to Vest,
(i) if such Termination is a Qualifying Termination Without Cause, all then
outstanding unvested RSUs awarded to you pursuant to this Instrument of Award
shall remain outstanding, shall continue to Vest in accordance with the Vest
Schedule indicated above during the Extension Period and the remaining portion
of such RSU shall be forfeited and cancelled for no consideration; (ii) if such
Termination is due to your Retirement or death, a “pro rata portion” of the then
outstanding unvested RSUs awarded to you shall become immediately Vested and the
remaining portion of such RSUs shall be forfeited and cancelled for no
consideration as of the Date of Termination; (iii) if such Termination is a
Qualifying Termination Without Cause and, immediately following the end of the
Extension Period, you commence or are eligible and remain eligible to commence
Retirement, a “pro rata portion” of the unvested RSUs awarded to you that are
outstanding as of the end of the Extension Period shall become immediately
Vested and the remaining portion of any RSUs then outstanding shall be forfeited
and cancelled for no consideration as of the date you commence or are eligible
and remain eligible to commence Retirement and (iv) if such Termination is for
any other reason (including by your employer for Cause or by reason of your
resignation for any reason), all then outstanding unvested RSUs awarded to you
pursuant to this Instrument of Award shall immediately be forfeited and
cancelled for no consideration on such Date of Termination. With respect to any
RSUs that Vest as a result of a Termination due to death, such RSUs shall be
settled as soon as practical following the date of death and, in any event,
before 90 days after the date of death. With respect to any RSUs that Vest on or
following a Termination (other than due to death), such RSUs shall be settled on
the Vest Date on which such RSUs were originally scheduled to Vest in accordance
with the Vest Schedule above. Notwithstanding the foregoing, any Vesting and/or
settlement, as applicable, pursuant to this paragraph shall be delayed until six
months after your Retirement or other type of Termination to the extent
necessary to avoid adverse tax treatment under Section 409A of the U.S. Internal
Revenue Code.
     For purposes of this section 7, “pro rata portion” shall mean the product
of one-third of the RSUs awarded to you pursuant to the Plan and this Instrument
of Award multiplied by a fraction, the numerator of which equals the number of
days which have elapsed at the relevant date since the later of (i) the date
33 percent of the RSUs became Vested; and (ii) the date 66 percent of the RSUs
became Vested; and the denominator of which is 365; provided, however, that no
portion of a RSU shall become vested earlier than the first anniversary of the
Issue Date of the Award.
     For the purposes of this section 7, the following shall be excluded from
the definition of “Extension Period” in the Plan: “the earlier of (x) the
twenty-four month anniversary of the Participant’s Date of Termination and (y)”.
8. In the event you are a Specified Executive (as defined under the Nortel
Networks Corporation Change in Control Plan (the “CIC Plan”)) and are subject to
a Termination Due to Change in Control (as defined in the CIC Plan), the RSUs
awarded to you in accordance with this Instrument of Award shall be included as
Awards (as defined under the CIC Plan) and receive all of the benefits provided
to Awards (as defined under the CIC Plan) under the CIC Plan in the event of a
Termination Due to Change in Control, provided, however, that no portion of a
RSU shall be included, for the purposes of any payments under the CIC Plan,
earlier than the first anniversary of the Issue Date of an Award.

2



--------------------------------------------------------------------------------



 



9. This Instrument of Award: (i) shall be binding upon and inure to the benefit
of any successor of the Corporation; (ii) shall be governed by the laws of the
Province of Ontario, and any applicable laws of Canada; and (iii) may not be
amended except in writing or as otherwise provided in the Plan. In the event of
a conflict between the provisions of this Instrument of Award and those of the
Plan or the Rules and Regulations, the provisions of the Plan or the Rules and
Regulations, as the case may be, shall govern, except to the extent that the
terms and conditions of the Award of RSUs evidenced by this Instrument of Award
are specifically recorded as a variation from the terms and conditions of the
Plan or the Rules and Regulations, as the case may be.
A copy of the Plan, the Prospectus for the Plan pursuant to Section 10(a) of the
U.S. Securities Act of 1933, any amendments to such Prospectus, and the Rules
and Regulations can be found on the Nortel Intranet — Services@Work site
(http://services-canada.ca.nortel.com/livelinksupport/saw), under
People/Compensation/Equity Awards/Plan Documents. The Services@Work site also
contains other general information about the RSUs. You should check the
Services@Work site frequently since it may be updated from time to time.
     You acknowledge that a copy of the Plan and the Rules and Regulations, if
any, have been delivered to you with this Instrument of Award.
10. You acknowledge that: (i) the Plan is discretionary and may be suspended or
terminated by the Corporation at any time; (ii) the Award of RSUs does not
create any right to receive future Awards of RSUs, or benefits in lieu of RSUs,
and the terms and conditions of any future Awards of RSUs, if any, will be
communicated if and when new Awards of RSUs are to be made; (iii) the value of
the RSUs is outside the scope of your employment contract and severance
payments, if any, and the Award of RSUs is not for labour performed nor does it
guarantee future employment; (iv) participation in the Plan is voluntary;
(v) the Corporation is not responsible for foreign exchange fluctuations between
your local currency and the US dollar, if applicable, and the future value of
the Shares is unknown and cannot be predicted with certainty; (vi) the RSUs are
not part of remuneration for purposes of any compensation on termination of
employment, severance payments, indemnities or end of service payments or
benefits of any nature; (vii) the Vesting of the RSUs ceases upon termination of
employment, whether lawful or otherwise, except as provided in the Plan and this
Instrument of Award, and neither the Corporation nor any of its subsidiaries is
required to compensate you for any financial loss (including taxes, social
security premiums and lost capital gain) as a result of the forfeiture of RSUs
or the early settlement thereof on any such termination of employment; and
(viii) the Award of the RSUs does not give rise to additional obligations for
any subsidiary which employs you. If, notwithstanding the foregoing, any
contractual or statutory (employment or otherwise) claim is found to have
arisen, then you, by accepting this Instrument of Award or the RSUs, shall, to
the extent permitted by applicable law, be deemed irrevocably to have waived
your entitlement to pursue such claim.
11. The various provisions and sub-provisions of this Instrument of Award are
severable and if any provision or identifiable part thereof is held to be
unenforceable by any court of competent jurisdiction then such unenforceability
shall not affect the enforceability of the remaining provisions or identifiable
parts thereof in this Instrument of Award, the Plan, the Rules and Regulations,
or any documents related to the Plan.
12. Nortel and its third party service providers may need to collect and use
information about employees for the purpose of the Award and/or settlement of
RSUs, administering the Plan, and to comply with tax, reporting and disclosure
obligations under applicable laws and regulations. Such information may be
communicated to any person deemed necessary for the administration of the Plan,
even if it requires such information to be transferred or communicated to
persons based outside your country of employment. Such information is from time
to time transferred between companies within the group and to such third party
service providers, to achieve these objectives. Nortel and its third party
service providers will hold your “Plan participation file” at any location
deemed necessary, on the understanding that you will be given access without
constraint at reasonable intervals and without excessive delay or expense to
examine and correct such information. By accepting the Instrument of Award or
the RSUs, you are affirming your consent to the collection, processing, storage,
disclosure and transfer of your personal information for these purposes.
13. By accepting this Instrument of Award or the RSUs, you expressly consent
that the Plan, the Rules and Regulations and any other document relating
thereto, including this Instrument of Award, be drawn up and/or available in
English only. Par votre acceptation de la présente Entente ou des RSUs, vous
consentez expressément à ce que le Régime, les Règlements et tout autre document
connexe, y compris la présente Entente soient rédigés et/ou disponibles en
anglais seulement.
14. By accepting this Instrument of Award or the RSUs, you (i) acknowledge and
confirm that you have read and understood the Plan, the Rules and Regulations
and this Instrument of Award, and that you have had an opportunity to seek
separate fiscal, legal and taxation advice in relation thereto; (ii) agree to be
bound by the terms and conditions stated in this Instrument of Award, including
without limitation the terms and conditions of the Plan and the Rules and
Regulations incorporated by reference herein and (iii) appoint the Company and
any third party service providers of the Company to act on your behalf in
connection with this Instrument of Award and the PSUs.

3



--------------------------------------------------------------------------------



 



     Note: You should be aware that your acceptance of this Award of RSUs may
have tax and legal consequences for you. You are responsible for any and all
compliance requirements under local and national law related to these
consequences and accordingly you are strongly recommended to seek expert advice
from a local duly qualified professional advisor.
     If you accept the terms and conditions of this Award of RSUs as described
in this Instrument of Award, you are required to confirm your acceptance by
signing where indicated below and returning it to Nortel Global Equity Award
Services at the address indicated below.

           
Signature of Employee:
 
 
 

Global Equity Award Services
Nortel Networks Corporation
195 The West Mall
Dept. C01G, MS T0504001
Toronto, Ontario, Canada M9C 5K1

4



--------------------------------------------------------------------------------



 



NORTEL NETWORKS CORPORATION — PERFORMANCE STOCK UNITS (OPERATING MARGIN)
INSTRUMENT OF AWARD
«COUNTRY»

       
NAME:
  «NAME» («GID»)
 
   
EFFECTIVE DATE:
  «AWARD_DATE»
 
   
NUMBER OF PSUs:
  «AWARDED»
 
   
PERFORMANCE PERIODS:
  «PERIODS»
 
   
PLAN:
  NORTEL 2005 STOCK INCENTIVE PLAN, AS AMENDED AND RESTATED

This instrument (hereinafter the “Instrument of Award”) evidences an Award to
you of the number of Performance Stock Units (“PSUs”) indicated above, on the
Effective Date indicated above, pursuant to the Nortel 2005 Stock Incentive
Plan, As Amended and Restated and as may be further amended from time to time
(the “Plan”). Subject to and unless otherwise specified by the Committee at the
time it established the applicable Performance Criteria, each PSU covered by
this Instrument of Award generally entitles you to receive one common share (a
“Share”) of Nortel Networks Corporation (the “Corporation”) on each applicable
Vesting date in accordance with the Vesting Schedule indicated above and the
provisions set forth below. Capitalized terms not otherwise defined in this
Instrument of Award have the meanings set forth in the Plan.
1. All PSUs covered by this Instrument of Award are subject to the terms and
conditions stated in the Plan, except as specifically or additionally provided
in this Instrument of Award and/or in any rules, regulations, determinations or
interpretations prescribed and/or made by the Committee (or its delegates) under
the power and authority granted under the Plan (the “Rules and Regulations”),
and all of the provisions of the Plan and the Rules and Regulations are
incorporated by reference as if expressly restated herein. Different Rules and
Regulations may apply to you and/or the PSUs covered by this Instrument of Award
depending on your country of work location, residency or payroll, whether on the
Effective Date of the Award, on the date of settlement of the PSUs, or
otherwise. Accordingly, you should review the Plan and the Rules and Regulations
from time to time, which are available as indicated below, in conjunction with
this Instrument of Award.
2. If you have been in the continuous employment of the Company from the
Effective Date to the end of the applicable Performance Period, PSUs scheduled
to Vest on the Vesting Date set forth in the Vesting Schedule above, will Vest
on such Vesting Date and be settled by transfer of Shares to you on such Vesting
Date, subject to the attainment of the Performance Criteria as determined by the
Committee (which may be graduated such that different percentages, which may be
greater than or less than 100%, of the PSUs will become vested depending on the
extent of satisfaction of the Performance Criteria and the satisfaction of any
other terms and conditions of the Award. The Performance Criteria and the terms
and conditions related to the potential settlement of PSUs are those Performance
Criteria and terms and conditions determined by the Committee or its designee,
from time to time. For the purposes of this section 2, transfer of Shares within
75 days following the Vesting Date shall be deemed to constitute transfer on
such Vesting Date.
3. The obligation of the Company to transfer Shares to you in settlement of
Vested PSUs pursuant to section 2 or section 7 hereof is conditioned upon your
execution and delivery of any required documentation as provided in the Plan,
this Instrument of Award or the Rules and Regulations, in such form or manner as
may be specified from time to time by the Corporation; provided that if you have
not executed and delivered such required documentation within 75 days following
the applicable settlement date, the PSUs shall immediately be forfeited and
cancelled for no consideration on such 75th date. You will remain responsible
for any local legal compliance requirements resulting from your receipt of PSUs,
the subsequent ownership and possible sale of Shares acquired on settlement of
PSUs, and the opening and maintaining of a foreign brokerage account, if
applicable.
4. In consideration of the Award of PSUs, in the event that all or any part of
the PSUs become Vested, at any time subsequent to the date which is twelve
(12) months prior to the date of termination of your employment (whether
wrongful or for any other reason) (the “Applicable Period”) and:

(i)   while employed or during the period of twelve (12) months following the
termination of employment (whether wrongful or for any other reason), you accept
employment with an employer, or accept an engagement to supply services,
directly or indirectly, to a third party, that is in competition with the
Company,   (ii)   you fail to comply with or otherwise breach the terms and
conditions of any confidentiality agreement or non-disclosure agreement with the
Company,

1



--------------------------------------------------------------------------------



 



(iii)   while employed or during the period of twelve (12) months following the
termination of employment (whether wrongful or for any other reason), you, on
your own behalf or on any other’s behalf, directly or indirectly recruit, induce
or solicit, or attempt to recruit, induce or solicit, any current employee or
other individual who is/was supplying services to the Company, to terminate
their employment or contractual arrangements with the Company, or

(iv)   while employed or during the period of twelve (12) months following the
termination of employment (whether wrongful or for any other reason), you, on
your own behalf or on any other’s behalf, solicit, divert or take away, or
attempt to divert or take away, the business of any of the customers or
accounts, or prospective customers or accounts, of the Company or any of its
distributors, representatives or vendors which you had contact or communication
with while employed at the Company;

you agree that you will, if required by the Company in its sole discretion, pay
to the Company within ten (10) days of written demand for payment from the
Company an amount in cash equal to the number of Shares delivered to you upon
the Committee’s determination of payout based on the level of achievement of the
Performance Criteria multiplied by the Market Value of a Share on the applicable
settlement date (the “Applicable Amount”);
     Provided you are not entitled to any Corresponding Tax Benefit, the
Applicable Amount shall be reduced by the amount of Tax paid by you or on your
behalf (or required to be paid by you or on your behalf as of a future Tax due
date) in respect of the issuance of Shares upon settlement of the PSUs during
the Applicable Period (and, where applicable, in respect of the Award of such
PSUs);
     If you are entitled to a Corresponding Tax Benefit which is equal to or
less than the amount of Tax paid by you or on your behalf (or required to be
paid by you or on your behalf as of a future Tax due date) in respect of the
Vesting of the PSUs or your receipt of Shares upon the settlement of Vested PSUs
during the Applicable Period (such difference between the Corresponding Tax
Benefit and Tax, if any, is referred to herein as the “Tax Benefit Deficiency”),
the Applicable Amount shall be reduced by an amount equal to the Tax Benefit
Deficiency;
     For the purposes of this provision:
“Corresponding Tax Benefit” means the amount of any deduction from or reduction
or credit to the amount of Taxes paid or payable by you or on your behalf in
accordance with the laws of the tax jurisdiction applicable to you as a result
of or in connection with the payment to the Company of all or any portion of the
Applicable Amount by you; and
“Tax” means any income tax, capital gains tax, statutory pension plan
contributions and/or other social security tax or applicable social security
charge levied in accordance with the laws of the jurisdiction to which you are
subject at the time of Vesting of the PSUs or at the time you receive Shares in
settlement of the PSUs, whichever is applicable (and, where applicable, at the
time of the Effective Date of the Award of such PSUs).
5. The Company requires, as a condition on settlement of PSUs, that you: (i) pay
any federal, provincial, state or local withholding taxes (collectively referred
to herein as “taxes”) which are required to be paid by you; (ii) pay or
reimburse any taxes which are required to be withheld and remitted by the
Company; (iii) complete any forms or provide any additional documents in
connection with taxes; and (iv) otherwise comply with all applicable tax laws;
in each case in connection with the Award of the PSUs, the Vesting of the PSUs,
the settlement of the PSUs, and/or the forfeiture of the PSUs, and as may be
specified in this Instrument of Award, the Rules and Regulations or otherwise in
accordance with the Plan. The Company may require, as a condition of the
settlement of PSUs, that a portion of the related Shares be sold by you or on
your behalf (i) to generate proceeds sufficient to cover any tax withholdings
required to be withheld and remitted by the Company or its designee on account
of applicable taxes (hereinafter, “tax withholdings”) and any other related
broker fees or any other administrative fees, or (ii) to generate proceeds
sufficient to cover any tax withholdings and any other related broker or
administrative fees if you do not pay such tax withholdings within the
designated time periods as may be specified in accordance with applicable
requirements. By accepting this Instrument of Award or the PSUs, you hereby
authorize the Company, and any third party service providers operating on behalf
of the Company, to arrange for the sale of your Shares as contemplated above.
6. If the Compensation and Human Resources Committee, in its reasonable
discretion, upon consideration of relevant facts and circumstances, concludes
that you have committed an intentional misconduct as defined by the Compensation
and Human Resources Committee Policy Regarding Recoupment of Incentive
Compensation (the “Recoupment Policy”) relating to forfeiture and/or recoupment
of incentive compensation, including PSUs, you shall, in accordance with the
terms of the Recoupment Policy, automatically forfeit any awards of PSUs
received under this Instrument of Award but not yet Vested, or if Vested, you
shall reimburse the Company the amount of monetary compensation received by you
as a result of such Vesting of PSUs, and/or the Company shall be entitled to
issue proceedings to recover damages against you in respect of any losses
incurred.
7. In the event that you become subject to long-term disability benefits, a “pro
rata portion” of the PSUs to be settled shall become Vested based on the level
of achievement of the Performance Criteria, as determined by the Committee in
its sole discretion, and provided you have been a regular full-time employee of
the Company for at least twelve (12) months since the Effective Date of the
Award, and the remaining portion of such PSUs shall be forfeited and cancelled
for no consideration. In the event of your Termination prior to the date that
all of the PSUs awarded to you pursuant to this Instrument of Award have become
Vested, (i) such Termination is due to your Retirement, a “pro rata portion” of
the PSUs to be settled shall become Vested based on the level of achievement of
the Performance Criteria, as determined by the Committee in its sole discretion,
and provided you have been a regular full-time employee of the Company for at
least twelve (12) months since the Effective Date of the Award, and the
remaining portion of such PSUs shall be forfeited and cancelled for no
consideration; (ii) if such Termination is due to death and you have been a
regular full-time employee of the Company for at least twelve (12) months since
the Effective

2



--------------------------------------------------------------------------------



 



Date of the Award, a “pro rata portion” of the outstanding unvested PSUs awarded
to you shall become immediately Vested and settled based on the target amount
and (iii) if such Termination is for any other reason (including by your
employer for Cause, by reason of a Qualifying Termination Without Cause or by
reason of your resignation for any reason), all then outstanding unvested PSUs
awarded to you pursuant to this Instrument of Award shall immediately be
forfeited and cancelled for no consideration 45 days after such Date of
Termination; provided that no PSUs shall Vest during such 45 day period other
than pursuant to the Nortel Networks Corporation Change in Control Plan (the
“CIC Plan”). With respect to any PSUs that Vest as a result of a Termination due
to death, such PSUs shall be settled as soon as practical following the date of
death and, in any event, before 90 days after the date of death. With respect to
any PSUs that Vest on or following a Termination (other than due to death), such
PSUs shall be settled on the Vesting Date on which such PSUs were originally
scheduled to Vest in accordance with the Vesting Schedule above. Notwithstanding
the foregoing, any Vesting and/or settlement, as applicable, pursuant to this
paragraph shall be delayed until six months after your Retirement or other type
of Termination to the extent necessary to avoid adverse tax treatment under
Section 409A of the U.S. Internal Revenue Code.
     For purposes of this section 7, transfer of Shares within 75 days following
the applicable settlement date shall be deemed to constitute transfer on such
Vesting date.
     For purposes of this section 7, “pro rata portion” shall mean the full
amount of the PSUs awarded to you pursuant to the Plan and this Instrument of
Award or the amount of PSUs to be settled, as applicable, multiplied by a
fraction, the numerator of which equals the number of full months of continuous
service provided since the commencement of the applicable Performance Period and
the denominator of which is 36; provided, however, that no portion of a PSU
shall become vested earlier than the first anniversary of the Effective Date of
the Award.
8. In the event you are a Specified Executive (as defined under the Nortel
Networks Corporation Change in Control Plan (the “CIC Plan”)) and are subject to
a Termination Due to Change in Control (as defined in the CIC Plan), the PSUs
awarded to you in accordance with this Instrument of Award shall receive the
same treatment as Awards (as defined under the CIC Plan) and shall receive the
same benefits as provided to Awards under the CIC Plan in the event of a
Termination Due to Change in Control, provided, however, that no portion of a
PSU shall be included, for the purposes of any payments under the CIC Plan,
earlier than the first anniversary of the Effective Date of an Award.
9. This Instrument of Award: (i) shall be binding upon and inure to the benefit
of any successor of the Corporation; (ii) shall be governed by the laws of the
Province of Ontario, and any applicable laws of Canada; and (iii) may not be
amended except in writing or as otherwise provided in the Plan. In the event of
a conflict between the provisions of this Instrument of Award and those of the
Plan or the Rules and Regulations, the provisions of the Plan or the Rules and
Regulations, as the case may be, shall govern, except to the extent that the
terms and conditions of the Award of PSUs evidenced by this Instrument of Award
are specifically recorded as a variation from the terms and conditions of the
Plan or the Rules and Regulations, as the case may be. In order to receive any
benefits under this Instrument of Award, it must be accepted by you within
ninety (90) days of the Effective Date. Any awards of PSUs for which the
Corporation has not received an accepted Instrument of Award from you within the
ninety (90) day period shall be automatically cancelled for no consideration at
the end of such ninety (90) day period.
     A copy of the Plan, the Prospectus for the Plan pursuant to Section 10(a)
of the U.S. Securities Act of 1933, any amendments to such Prospectus, and the
Rules and Regulations can be found on the Nortel Intranet — Services@Work site
(http://services-canada.ca.nortel.com/livelinksupport/saw), under
People/Compensation/Equity Awards/Plan Documents. The Services@Work site also
contains other general information about the PSUs. You should check the
Services@Work site frequently since it may be updated from time to time.
     You acknowledge that a copy of the Plan and the Rules and Regulations, if
any, have been delivered to you with this Instrument of Award.
10. You acknowledge that: (i) the Plan is discretionary and may be suspended or
terminated by the Corporation at any time; (ii) the Award of PSUs does not
create any right to receive future Awards of PSUs, or benefits in lieu of PSUs,
and the terms and conditions of any future Awards of PSUs, if any, will be
communicated if and when new Awards of PSUs are to be made; (iii) the value of
the PSUs is outside the scope of your employment contract and severance
payments, if any, and the Award of PSUs is not for labour performed nor does it
guarantee future employment; (iv) participation in the Plan is voluntary;
(v) the Corporation is not responsible for foreign exchange fluctuations between
your local currency and the US dollar, if applicable, and the future value of
the Shares is unknown and cannot be predicted with certainty; (vi) the PSUs are
not part of remuneration for purposes of any compensation on termination of
employment, severance payments, indemnities or end of service payments or
benefits of any nature; (vii) the Vesting of the PSUs ceases upon termination of
employment, whether lawful or otherwise, except as provided in the Plan and this
Instrument of Award, and neither the Corporation nor any of its subsidiaries is
required to compensate you for any financial loss (including taxes, social
security premiums and lost capital gain) as a result of the forfeiture of PSUs
or the early settlement thereof on any such termination of employment; and
(viii) the Award of the PSUs does not give rise to additional obligations for
any subsidiary which employs you. If, notwithstanding the foregoing, any
contractual or statutory (employment or otherwise) claim is found to have
arisen, then you, by accepting this Instrument of Award or the PSUs, shall, to
the extent permitted by applicable law, be deemed irrevocably to have waived
your entitlement to pursue such claim.
11. The various provisions and sub-provisions of this Instrument of Award are
severable and if any provision or identifiable part thereof is held to be
unenforceable by any court of competent jurisdiction then such unenforceability
shall not affect the enforceability of the remaining provisions or identifiable
parts thereof in this Instrument of Award, the Plan, the Rules and Regulations,
or any documents related to the Plan.

3



--------------------------------------------------------------------------------



 



12. Nortel and its third party service providers may need to collect and use
information about employees for the purpose of the Award and/or settlement of
PSUs, administering the Plan, and to comply with tax, reporting and disclosure
obligations under applicable laws and regulations. Such information may be
communicated to any person deemed necessary for the administration of the Plan,
even if it requires such information to be transferred or communicated to
persons based outside your country of employment. Such information is from time
to time transferred between companies within the group and to such third party
service providers, to achieve these objectives. Nortel and its third party
service providers will hold your “Plan participation file” at any location
deemed necessary, on the understanding that you will be given access without
constraint at reasonable intervals and without excessive delay or expense to
examine and correct such information. By accepting the Instrument of Award or
the PSUs, you are affirming your consent to the collection, processing, storage,
disclosure and transfer of your personal information for these purposes.
13. By accepting this Instrument of Award or the PSUs, you expressly consent
that the Plan, the Rules and Regulations and any other document relating
thereto, including this Instrument of Award, be drawn up and/or available in
English only. Par votre acceptation de la présente Entente ou des PSUs, vous
consentez expressément à ce que le Régime, les Règlements et tout autre document
connexe, y compris la présente Entente soient rédigés et/ou disponibles en
anglais seulement.
14. By accepting this Instrument of Award or the PSUs, you (i) acknowledge and
confirm that you have read and understood the Plan, the Rules and Regulations
and this Instrument of Award, and that you have had an opportunity to seek
separate fiscal, legal and taxation advice in relation thereto; (ii) agree to be
bound by the terms and conditions stated in this Instrument of Award, including
without limitation the terms and conditions of the Plan and the Rules and
Regulations incorporated by reference herein and (iii) appoint the Company and
any third party service providers of the Company to act on your behalf in
connection with this Instrument of Award, the PSUs and any Shares received by
you from this Award of PSUs.
     Note: You should be aware that your acceptance of this Award of PSUs may
have tax and legal consequences for you. You are responsible for any and all
compliance requirements under local and national law related to these
consequences and accordingly you are strongly recommended to seek expert advice
from a local duly qualified professional advisor.
     If you accept the terms and conditions of this Award of PSUs as described
in this Instrument of Award, please confirm your acceptance by signing where
indicated below and returning it to Nortel Global Equity Award Services at the
address indicated below.

         
Signature of Employee:
 
 
   

Nortel Global Equity Award Services
Nortel Networks Corporation
195 The West Mall
Dept. C01G, MS T0504001
Toronto, Ontario, Canada M9C 5K1

4



--------------------------------------------------------------------------------



 



NORTEL NETWORKS CORPORATION — PERFORMANCE STOCK UNITS (rTSR)
INSTRUMENT OF AWARD
«COUNTRY»

     
NAME:
  «NAME» («GID»)
 
   
EFFECTIVE DATE:
  «AWARD_DATE»
 
   
NUMBER OF PSUs:
  «AWARDED»
 
   
PERFORMANCE PERIODS:
  «PERIODS»
 
   
PLAN:
  NORTEL 2005 STOCK INCENTIVE PLAN, AS AMENDED AND RESTATED

This instrument (hereinafter the “Instrument of Award”) evidences an Award to
you of the number of Performance Stock Units (“PSUs”) indicated above, on the
Effective Date indicated above, pursuant to the Nortel 2005 Stock Incentive
Plan, As Amended and Restated and as may be further amended from time to time
(the “Plan”). Subject to and unless otherwise specified by the Committee at the
time it established the applicable Performance Criteria, each PSU covered by
this Instrument of Award generally entitles you to receive one common share (a
“Share”) of Nortel Networks Corporation (the “Corporation”) on each applicable
Vesting date in accordance with the Vesting Schedule indicated above and the
provisions set forth below. Capitalized terms not otherwise defined in this
Instrument of Award have the meanings set forth in the Plan.
1. All PSUs covered by this Instrument of Award are subject to the terms and
conditions stated in the Plan, except as specifically or additionally provided
in this Instrument of Award and/or in any rules, regulations, determinations or
interpretations prescribed and/or made by the Committee (or its delegates) under
the power and authority granted under the Plan (the “Rules and Regulations”),
and all of the provisions of the Plan and the Rules and Regulations are
incorporated by reference as if expressly restated herein. Different Rules and
Regulations may apply to you and/or the PSUs covered by this Instrument of Award
depending on your country of work location, residency or payroll, whether on the
Effective Date of the Award, on the date of settlement of the PSUs, or
otherwise. Accordingly, you should review the Plan and the Rules and Regulations
from time to time, which are available as indicated below, in conjunction with
this Instrument of Award.
2. If you have been in the continuous employment of the Company from the
Effective Date to the end of the applicable Performance Period, PSUs scheduled
to Vest on the Vesting Date set forth in the Vesting Schedule above, will Vest
on such Vesting Date and be settled by transfer of Shares to you on such Vesting
Date, subject to the attainment of the Performance Criteria as determined by the
Committee (which may be graduated such that different percentages, which may be
greater than or less than 100%, of the PSUs will become vested depending on the
extent of satisfaction of the Performance Criteria and the satisfaction of any
other terms and conditions of the Award. The Performance Criteria and the terms
and conditions related to the potential settlement of PSUs are those Performance
Criteria and terms and conditions determined by the Committee or its designee,
from time to time. For the purposes of this section 2, transfer of Shares within
75 days following the Vesting Date shall be deemed to constitute transfer on
such Vesting Date.
3. The obligation of the Company to transfer Shares to you in settlement of
Vested PSUs pursuant to section 2 or section 7 hereof is conditioned upon your
execution and delivery of any required documentation as provided in the Plan,
this Instrument of Award or the Rules and Regulations, in such form or manner as
may be specified from time to time by the Corporation; provided that if you have
not executed and delivered such required documentation within 75 days following
the applicable settlement date, the PSUs shall immediately be forfeited and
cancelled for no consideration on such 75th date. You will remain responsible
for any local legal compliance requirements resulting from your receipt of PSUs,
the subsequent ownership and possible sale of Shares acquired on settlement of
PSUs, and the opening and maintaining of a foreign brokerage account, if
applicable.
4. In consideration of the Award of PSUs, in the event that all or any part of
the PSUs become Vested, at any time subsequent to the date which is twelve
(12) months prior to the date of termination of your employment (whether
wrongful or for any other reason) (the “Applicable Period”) and:

(i)   while employed or during the period of twelve (12) months following the
termination of employment (whether wrongful or for any other reason), you accept
employment with an employer, or accept an engagement to supply services,
directly or indirectly, to a third party, that is in competition with the
Company,

(ii)   you fail to comply with or otherwise breach the terms and conditions of
any confidentiality agreement or non-disclosure agreement with the Company,

1



--------------------------------------------------------------------------------



 



(iii)   while employed or during the period of twelve (12) months following the
termination of employment (whether wrongful or for any other reason), you, on
your own behalf or on any other’s behalf, directly or indirectly recruit, induce
or solicit, or attempt to recruit, induce or solicit, any current employee or
other individual who is/was supplying services to the Company, to terminate
their employment or contractual arrangements with the Company, or

(iv)   while employed or during the period of twelve (12) months following the
termination of employment (whether wrongful or for any other reason), you, on
your own behalf or on any other’s behalf, solicit, divert or take away, or
attempt to divert or take away, the business of any of the customers or
accounts, or prospective customers or accounts, of the Company or any of its
distributors, representatives or vendors which you had contact or communication
with while employed at the Company;

you agree that you will, if required by the Company in its sole discretion, pay
to the Company within ten (10) days of written demand for payment from the
Company an amount in cash equal to the number of Shares delivered to you upon
the Committee’s determination of payout based on the level of achievement of the
Performance Criteria multiplied by the Market Value of a Share on the applicable
settlement date (the “Applicable Amount”);
     Provided you are not entitled to any Corresponding Tax Benefit, the
Applicable Amount shall be reduced by the amount of Tax paid by you or on your
behalf (or required to be paid by you or on your behalf as of a future Tax due
date) in respect of the issuance of Shares upon settlement of the PSUs during
the Applicable Period (and, where applicable, in respect of the Award of such
PSUs);
     If you are entitled to a Corresponding Tax Benefit which is equal to or
less than the amount of Tax paid by you or on your behalf (or required to be
paid by you or on your behalf as of a future Tax due date) in respect of the
Vesting of the PSUs or your receipt of Shares upon the settlement of Vested PSUs
during the Applicable Period (such difference between the Corresponding Tax
Benefit and Tax, if any, is referred to herein as the “Tax Benefit Deficiency”),
the Applicable Amount shall be reduced by an amount equal to the Tax Benefit
Deficiency;
     For the purposes of this provision:
“Corresponding Tax Benefit” means the amount of any deduction from or reduction
or credit to the amount of Taxes paid or payable by you or on your behalf in
accordance with the laws of the tax jurisdiction applicable to you as a result
of or in connection with the payment to the Company of all or any portion of the
Applicable Amount by you; and
“Tax” means any income tax, capital gains tax, statutory pension plan
contributions and/or other social security tax or applicable social security
charge levied in accordance with the laws of the jurisdiction to which you are
subject at the time of Vesting of the PSUs or at the time you receive Shares in
settlement of the PSUs, whichever is applicable (and, where applicable, at the
time of the Effective Date of the Award of such PSUs).
5. The Company requires, as a condition on settlement of PSUs, that you: (i) pay
any federal, provincial, state or local withholding taxes (collectively referred
to herein as “taxes”) which are required to be paid by you; (ii) pay or
reimburse any taxes which are required to be withheld and remitted by the
Company; (iii) complete any forms or provide any additional documents in
connection with taxes; and (iv) otherwise comply with all applicable tax laws;
in each case in connection with the Award of the PSUs, the Vesting of the PSUs,
the settlement of the PSUs, and/or the forfeiture of the PSUs, and as may be
specified in this Instrument of Award, the Rules and Regulations or otherwise in
accordance with the Plan. The Company may require, as a condition of the
settlement of PSUs, that a portion of the related Shares be sold by you or on
your behalf (i) to generate proceeds sufficient to cover any tax withholdings
required to be withheld and remitted by the Company or its designee on account
of applicable taxes (hereinafter, “tax withholdings”) and any other related
broker fees or any other administrative fees, or (ii) to generate proceeds
sufficient to cover any tax withholdings and any other related broker or
administrative fees if you do not pay such tax withholdings within the
designated time periods as may be specified in accordance with applicable
requirements. By accepting this Instrument of Award or the PSUs, you hereby
authorize the Company, and any third party service providers operating on behalf
of the Company, to arrange for the sale of your Shares as contemplated above.
6. If the Compensation and Human Resources Committee, in its reasonable
discretion, upon consideration of relevant facts and circumstances, concludes
that you have committed an intentional misconduct as defined by the Compensation
and Human Resources Committee Policy Regarding Recoupment of Incentive
Compensation (the “Recoupment Policy”) relating to forfeiture and/or recoupment
of incentive compensation, including PSUs, you shall, in accordance with the
terms of the Recoupment Policy, automatically forfeit any awards of PSUs
received under this Instrument of Award but not yet Vested, or if Vested, you
shall reimburse the Company the amount of monetary compensation received by you
as a result of such Vesting of PSUs, and/or the Company shall be entitled to
issue proceedings to recover damages against you in respect of any losses
incurred.
7. In the event that you become subject to long-term disability benefits, a “pro
rata portion” of the PSUs to be settled shall become Vested based on the level
of achievement of the Performance Criteria, as determined by the Committee in
its sole discretion, and provided you have been a regular full-time employee of
the Company for at least twelve (12) months since the Effective Date of the
Award, and the remaining portion of such PSUs shall be forfeited and cancelled
for no consideration. In the event of your Termination prior to the date that
all of the PSUs awarded to you pursuant to this Instrument of Award have become
Vested, (i) such Termination is due to your Retirement, a “pro rata portion” of
the PSUs to be settled shall become Vested based on the level of achievement of
the Performance Criteria, as determined by the Committee in its sole discretion,
and provided you have been a regular full-time employee of the Company for at
least twelve (12) months since the Effective Date of the Award, and the
remaining portion of such PSUs shall be forfeited and cancelled for no
consideration; (ii) if such Termination is due to death and you have been a
regular full-time employee of the Company for at least twelve (12) months since
the Effective

2



--------------------------------------------------------------------------------



 



Date of the Award, a “pro rata portion” of the outstanding unvested PSUs awarded
to you shall become immediately Vested and settled based on the target amount
and (iii) if such Termination is for any other reason (including by your
employer for Cause, by reason of a Qualifying Termination Without Cause or by
reason of your resignation for any reason), all then outstanding unvested PSUs
awarded to you pursuant to this Instrument of Award shall immediately be
forfeited and cancelled for no consideration 45 days after such Date of
Termination; provided that no PSUs shall Vest during such 45 day period other
than pursuant to the Nortel Networks Corporation Change in Control Plan (the
“CIC Plan”). With respect to any PSUs that Vest as a result of a Termination due
to death, such PSUs shall be settled as soon as practical following the date of
death and, in any event, before 90 days after the date of death. With respect to
any PSUs that Vest on or following a Termination (other than due to death), such
PSUs shall be settled on the Vesting Date on which such PSUs were originally
scheduled to Vest in accordance with the Vesting Schedule above. Notwithstanding
the foregoing, any Vesting and/or settlement, as applicable, pursuant to this
paragraph shall be delayed until six months after your Retirement or other type
of Termination to the extent necessary to avoid adverse tax treatment under
Section 409A of the U.S. Internal Revenue Code.
     For purposes of this section 7, transfer of Shares within 75 days following
the applicable settlement date shall be deemed to constitute transfer on such
Vesting date.
     For purposes of this section 7, “pro rata portion” shall mean the full
amount of the PSUs awarded to you pursuant to the Plan and this Instrument of
Award or the amount of PSUs to be settled, as applicable, multiplied by a
fraction, the numerator of which equals the number of full months of continuous
service provided since the commencement of the applicable Performance Period and
the denominator of which is 36; provided, however, that no portion of a PSU
shall become vested earlier than the first anniversary of the Effective Date of
the Award.
8. In the event you are a Specified Executive (as defined under the Nortel
Networks Corporation Change in Control Plan (the “CIC Plan”)) and are subject to
a Termination Due to Change in Control (as defined in the CIC Plan), the PSUs
awarded to you in accordance with this Instrument of Award shall receive the
same treatment as Awards (as defined under the CIC Plan) and shall receive the
same benefits as provided to Awards under the CIC Plan in the event of a
Termination Due to Change in Control, provided, however, that no portion of a
PSU shall be included, for the purposes of any payments under the CIC Plan,
earlier than the first anniversary of the Effective Date of an Award.
9. This Instrument of Award: (i) shall be binding upon and inure to the benefit
of any successor of the Corporation; (ii) shall be governed by the laws of the
Province of Ontario, and any applicable laws of Canada; and (iii) may not be
amended except in writing or as otherwise provided in the Plan. In the event of
a conflict between the provisions of this Instrument of Award and those of the
Plan or the Rules and Regulations, the provisions of the Plan or the Rules and
Regulations, as the case may be, shall govern, except to the extent that the
terms and conditions of the Award of PSUs evidenced by this Instrument of Award
are specifically recorded as a variation from the terms and conditions of the
Plan or the Rules and Regulations, as the case may be. In order to receive any
benefits under this Instrument of Award, it must be accepted by you within
ninety (90) days of the Effective Date. Any awards of PSUs for which the
Corporation has not received an accepted Instrument of Award from you within the
ninety (90) day period shall be automatically cancelled for no consideration at
the end of such ninety (90) day period.
     A copy of the Plan, the Prospectus for the Plan pursuant to Section 10(a)
of the U.S. Securities Act of 1933, any amendments to such Prospectus, and the
Rules and Regulations can be found on the Nortel Intranet — Services@Work site
(http://services-canada.ca.nortel.com/livelinksupport/saw), under
People/Compensation/Equity Awards/Plan Documents. The Services@Work site also
contains other general information about the PSUs. You should check the
Services@Work site frequently since it may be updated from time to time.
     You acknowledge that a copy of the Plan and the Rules and Regulations, if
any, have been delivered to you with this Instrument of Award.
10. You acknowledge that: (i) the Plan is discretionary and may be suspended or
terminated by the Corporation at any time; (ii) the Award of PSUs does not
create any right to receive future Awards of PSUs, or benefits in lieu of PSUs,
and the terms and conditions of any future Awards of PSUs, if any, will be
communicated if and when new Awards of PSUs are to be made; (iii) the value of
the PSUs is outside the scope of your employment contract and severance
payments, if any, and the Award of PSUs is not for labour performed nor does it
guarantee future employment; (iv) participation in the Plan is voluntary;
(v) the Corporation is not responsible for foreign exchange fluctuations between
your local currency and the US dollar, if applicable, and the future value of
the Shares is unknown and cannot be predicted with certainty; (vi) the PSUs are
not part of remuneration for purposes of any compensation on termination of
employment, severance payments, indemnities or end of service payments or
benefits of any nature; (vii) the Vesting of the PSUs ceases upon termination of
employment, whether lawful or otherwise, except as provided in the Plan and this
Instrument of Award, and neither the Corporation nor any of its subsidiaries is
required to compensate you for any financial loss (including taxes, social
security premiums and lost capital gain) as a result of the forfeiture of PSUs
or the early settlement thereof on any such termination of employment; and
(viii) the Award of the PSUs does not give rise to additional obligations for
any subsidiary which employs you. If, notwithstanding the foregoing, any
contractual or statutory (employment or otherwise) claim is found to have
arisen, then you, by accepting this Instrument of Award or the PSUs, shall, to
the extent permitted by applicable law, be deemed irrevocably to have waived
your entitlement to pursue such claim.
11. The various provisions and sub-provisions of this Instrument of Award are
severable and if any provision or identifiable part thereof is held to be
unenforceable by any court of competent jurisdiction then such unenforceability
shall not affect the enforceability of the remaining provisions or identifiable
parts thereof in this Instrument of Award, the Plan, the Rules and Regulations,
or any documents related to the Plan.

3



--------------------------------------------------------------------------------



 



12. Nortel and its third party service providers may need to collect and use
information about employees for the purpose of the Award and/or settlement of
PSUs, administering the Plan, and to comply with tax, reporting and disclosure
obligations under applicable laws and regulations. Such information may be
communicated to any person deemed necessary for the administration of the Plan,
even if it requires such information to be transferred or communicated to
persons based outside your country of employment. Such information is from time
to time transferred between companies within the group and to such third party
service providers, to achieve these objectives. Nortel and its third party
service providers will hold your “Plan participation file” at any location
deemed necessary, on the understanding that you will be given access without
constraint at reasonable intervals and without excessive delay or expense to
examine and correct such information. By accepting the Instrument of Award or
the PSUs, you are affirming your consent to the collection, processing, storage,
disclosure and transfer of your personal information for these purposes.
13. By accepting this Instrument of Award or the PSUs, you expressly consent
that the Plan, the Rules and Regulations and any other document relating
thereto, including this Instrument of Award, be drawn up and/or available in
English only. Par votre acceptation de la présente Entente ou des PSUs, vous
consentez expressément à ce que le Régime, les Règlements et tout autre document
connexe, y compris la présente Entente soient rédigés et/ou disponibles en
anglais seulement.
14. By accepting this Instrument of Award or the PSUs, you (i) acknowledge and
confirm that you have read and understood the Plan, the Rules and Regulations
and this Instrument of Award, and that you have had an opportunity to seek
separate fiscal, legal and taxation advice in relation thereto; (ii) agree to be
bound by the terms and conditions stated in this Instrument of Award, including
without limitation the terms and conditions of the Plan and the Rules and
Regulations incorporated by reference herein and (iii) appoint the Company and
any third party service providers of the Company to act on your behalf in
connection with this Instrument of Award, the PSUs and any Shares received by
you from this Award of PSUs.
     Note: You should be aware that your acceptance of this Award of PSUs may
have tax and legal consequences for you. You are responsible for any and all
compliance requirements under local and national law related to these
consequences and accordingly you are strongly recommended to seek expert advice
from a local duly qualified professional advisor.
     If you accept the terms and conditions of this Award of PSUs as described
in this Instrument of Award, please confirm your acceptance by signing where
indicated below and returning it to Nortel Global Equity Award Services at the
address indicated below.

         
Signature of Employee:
 
 
   

Nortel Global Equity Award Services
Nortel Networks Corporation
195 The West Mall
Dept. C01G, MS T0504001
Toronto, Ontario, Canada M9C 5K1

4



--------------------------------------------------------------------------------



 



NORTEL NETWORKS CORPORATION — CASH SETTLED PERFORMANCE STOCK UNITS (OPERATING
MARGIN)
INSTRUMENT OF AWARD
This instrument (hereinafter the “Instrument of Award”) evidences an Award to
you of the number of Performance Stock Units (“PSUs”) indicated above beside the
heading Total Performance Share Units, on the Issue Date indicated above,
pursuant to the Nortel 2005 Stock Incentive Plan, As Amended and Restated and as
may be further amended from time to time (the “Plan”). Subject to and unless
otherwise specified by the Committee at the time it established the applicable
Performance Criteria, each PSU covered by this Instrument of Award generally
entitles you to receive a cash amount (the “PSU Cash Settlement Amount”) equal
to the product of (i) the Market Value of one common share (a “Share”) of Nortel
Networks Corporation (the “Corporation”) on the applicable settlement date
specified by the Committee, multiplied by (ii) the number of PSUs then being
settled, on the applicable Vest Date in accordance with the Vest Schedule
indicated above and the provisions set forth below. Capitalized terms not
otherwise defined in this Instrument of Award have the meanings set forth in the
Plan.
1. All PSUs covered by this Instrument of Award are subject to the terms and
conditions stated in the Plan, except as specifically or additionally provided
in this Instrument of Award and/or in any rules, regulations, determinations or
interpretations prescribed and/or made by the Committee (or its delegates) under
the power and authority granted under the Plan (the “Rules and Regulations”),
and all of the provisions of the Plan and the Rules and Regulations are
incorporated by reference as if expressly restated herein. Different Rules and
Regulations may apply to you and/or the PSUs covered by this Instrument of Award
depending on your country of work location, residency or payroll, whether on the
Issue Date of the Award, on the date of settlement of the PSUs, or otherwise.
Accordingly, you should review the Plan and the Rules and Regulations from time
to time, which are available as indicated below, in conjunction with this
Instrument of Award.
2. If you have been in the continuous employment of the Company from the Issue
Date to the settlement date, PSUs scheduled to Vest on the Vest Date set forth
in the Vest Schedule above, will Vest on such Vest Date and be settled by
payment of the PSU Cash Settlement Amount to you on such Vest Date, subject to
the attainment of the Performance Criteria as determined by the Committee (which
may be graduated such that different percentages, which may be greater than or
less than 100%, of the PSUs will become vested depending on the extent of
satisfaction of the Performance Criteria) and the satisfaction of any other
terms and conditions of the Award. The Performance Criteria and the terms and
conditions related to the potential settlement of PSUs are those Performance
Criteria and terms and conditions determined by the Committee or its designee,
from time to time. For the purposes of this section 2, payment of the PSU Cash
Settlement Amount within 75 days following the Vest Date shall be deemed to
constitute transfer on such Vest Date.
3. The obligation of the Company to pay the PSU Cash Settlement Amount to you in
settlement of Vested PSUs pursuant to section 2 or section 7 hereof is
conditioned upon your execution and delivery of any required documentation as
provided in the Plan, this Instrument of Award or the Rules and Regulations, in
such form or manner as may be specified from time to time by the Corporation;
provided that if you have not executed and delivered such required documentation
within 75 days following the applicable settlement date, the PSUs shall
immediately be forfeited and cancelled for no consideration on such 75th date.
You will remain responsible for any local legal compliance requirements
resulting from your receipt of PSUs, and the opening and maintaining of a
foreign brokerage account, if applicable.
4. In consideration of the Award of PSUs, in the event that all or any part of
the PSUs become Vested, at any time subsequent to the date which is twelve
(12) months prior to the date of termination of your employment (whether
wrongful or for any other reason) (the “Applicable Period”) and:

(i)   while employed or during the period of twelve (12) months following the
termination of employment (whether wrongful or for any other reason), you accept
employment with an employer, or accept an engagement to supply services,
directly or indirectly, to a third party, that is in competition with the
Company,

(ii)   you fail to comply with or otherwise breach the terms and conditions of
any confidentiality agreement or non-disclosure agreement with the Company,

(iii)   while employed or during the period of twelve (12) months following the
termination of employment (whether wrongful or for any other reason), you, on
your own behalf or on any other’s behalf, directly or indirectly recruit, induce
or solicit, or attempt to recruit, induce or solicit, any current employee or
other individual who is/was supplying services to the Company, to terminate
their employment or contractual arrangements with the Company, or

(iv)   while employed or during the period of twelve (12) months following the
termination of employment (whether wrongful or for any other reason), you, on
your own behalf or on any other’s behalf, solicit, divert or take away, or
attempt to divert or take away, the business of any of the customers or
accounts, or prospective customers or accounts, of the Company or any of its
distributors, representatives or vendors which you had contact or communication
with while employed at the Company;

you agree that you will, if required by the Company in its sole discretion, pay
to the Company within ten (10) days of written demand for payment from the
Company an amount in cash equal to the PSU Cash Settlement Amount delivered to
you upon the Committee’s determination of payout based on the level of
achievement of the Performance Criteria (the “Applicable Amount”);

1



--------------------------------------------------------------------------------



 



     Provided you are not entitled to any Corresponding Tax Benefit, the
Applicable Amount shall be reduced by the amount of Tax paid by you or on your
behalf (or required to be paid by you or on your behalf as of a future Tax due
date) in respect of the payment of the PSU Cash Settlement Amount upon
settlement of the PSUs during the Applicable Period (and, where applicable, in
respect of the Award of such PSUs);
     If you are entitled to a Corresponding Tax Benefit which is equal to or
less than the amount of Tax paid by you or on your behalf (or required to be
paid by you or on your behalf as of a future Tax due date) in respect of the
Vesting of the PSUs or your receipt of the PSU Cash Settlement Amount upon the
settlement of Vested PSUs during the Applicable Period (such difference between
the Corresponding Tax Benefit and Tax, if any, is referred to herein as the “Tax
Benefit Deficiency”), the Applicable Amount shall be reduced by an amount equal
to the Tax Benefit Deficiency;
     For the purposes of this provision:
“Corresponding Tax Benefit” means the amount of any deduction from or reduction
or credit to the amount of Taxes paid or payable by you or on your behalf in
accordance with the laws of the tax jurisdiction applicable to you as a result
of or in connection with the payment to the Company of all or any portion of the
Applicable Amount by you; and
“Tax” means any income tax, capital gains tax, statutory pension plan
contributions and/or other social security tax or applicable social security
charge levied in accordance with the laws of the jurisdiction to which you are
subject at the time of Vesting of the PSUs or at the time you receive payment of
the PSU Cash Settlement Amount in settlement of the PSUs, whichever is
applicable (and, where applicable, at the time of the Issue Date of the Award of
such PSUs).
5. The Company requires, as a condition on settlement of PSUs, that you: (i) pay
any federal, provincial, state or local withholding taxes (collectively referred
to herein as “taxes”) which are required to be paid by you; (ii) pay or
reimburse any taxes which are required to be withheld and remitted by the
Company; (iii) complete any forms or provide any additional documents in
connection with taxes; and (iv) otherwise comply with all applicable tax laws;
in each case in connection with the Award of the PSUs, the Vesting of the PSUs,
the settlement of the PSUs, and/or the forfeiture of the PSUs, and as may be
specified in this Instrument of Award, the Rules and Regulations or otherwise in
accordance with the Plan.
6. If the Compensation and Human Resources Committee, in its reasonable
discretion, upon consideration of relevant facts and circumstances, concludes
that you have committed an intentional misconduct as defined by the Compensation
and Human Resources Committee Policy Regarding Recoupment of Incentive
Compensation (the “Recoupment Policy”) relating to forfeiture and/or recoupment
of incentive compensation, including PSUs, you shall, in accordance with the
terms of the Recoupment Policy, automatically forfeit any awards of PSUs
received under this Instrument of Award but not yet Vested, or if Vested, you
shall reimburse the Company the PSU Cash Settlement Amount received by you as a
result of such Vesting of PSUs, and/or the Company shall be entitled to issue
proceedings to recover damages against you in respect of any losses incurred.
7. In the event that you become subject to long-term disability benefits, a “pro
rata portion” of the PSUs to be settled shall become Vested based on the level
of achievement of the Performance Criteria, as determined by the Committee in
its sole discretion, and provided you have been a regular full-time employee of
the Company for at least twelve (12) months since the Issue Date of the Award,
and the remaining portion of such PSUs shall be forfeited and cancelled for no
consideration. In the event of your Termination prior to the date that all of
the PSUs awarded to you pursuant to this Instrument of Award have become Vested,
(i) such Termination is due to your Retirement, a “pro rata portion” of the PSUs
to be settled shall become Vested, based on the level of achievement of the
Performance Criteria, as determined by the Committee in its sole discretion, and
provided you have been a regular full-time employee of the Company for at least
twelve (12) months since the Issue Date of the Award, and the remaining portion
of such PSUs shall be forfeited and cancelled for no consideration; (ii) if such
Termination is due to death and you have been a regular full-time employee of
the Company for at least twelve (12) months since the Issue Date of the Award, a
“pro rata portion” of the outstanding unvested PSUs awarded to you shall become
immediately Vested and settled based on the target amount and (iii) if such
Termination is for any other reason (including by your employer for Cause, by
reason of a Qualifying Termination Without Cause or by reason of your
resignation for any reason), all then outstanding unvested PSUs awarded to you
pursuant to this Instrument of Award shall immediately be forfeited and
cancelled for no consideration 45 days after such Date of Termination; provided
that no PSUs shall Vest during such 45 day period other than pursuant to the
Nortel Networks Corporation Change in Control Plan (the “CIC Plan”). With
respect to any PSUs that Vest as a result of a Termination due to death, such
PSUs shall be settled as soon as practical following the date of death and, in
any event, before 90 days after the date of death. With respect to any PSUs that
Vest on or following a Termination (other than due to death), such PSUs shall be
settled on the Vest Date on which such PSUs were originally scheduled to Vest in
accordance with the Vest Schedule above. Notwithstanding the foregoing, any
Vesting and/or settlement, as applicable, pursuant to this paragraph shall be
delayed until six months after your Retirement or other type of Termination to
the extent necessary to avoid adverse tax treatment under Section 409A of the
U.S. Internal Revenue Code.
     For purposes of this section 7, transfer of Shares within 75 days following
the applicable settlement date shall be deemed to constitute transfer on such
Vest Date.
     For purposes of this section 7, “pro rata portion” shall mean the full
amount of the PSUs awarded to you pursuant to the Plan and this Instrument of
Award or the amount of PSUs to be settled, as applicable, multiplied by a
fraction, the numerator of which equals the number of full months of continuous
service provided since the commencement of the applicable Performance Period and
the denominator of which is 36; provided, however, that no portion of a PSU
shall become vested earlier than the first anniversary of the Issue Date of the
Award.

2



--------------------------------------------------------------------------------



 



8. In the event you are a Specified Executive (as defined under the Nortel
Networks Corporation Change in Control Plan (the “CIC Plan”)) and are subject to
a Termination Due to Change in Control (as defined in the CIC Plan), the PSUs
awarded to you in accordance with this Instrument of Award shall receive the
same treatment as Awards (as defined under the CIC Plan) and shall receive the
same benefits as provided to Awards under the CIC Plan in the event of a
Termination Due to Change in Control, provided, however, that no portion of a
PSU shall be included, for the purposes of any payments under the CIC Plan,
earlier than the first anniversary of the Issue Date of an Award.
9. This Instrument of Award: (i) shall be binding upon and inure to the benefit
of any successor of the Corporation; (ii) shall be governed by the laws of the
Province of Ontario, and any applicable laws of Canada; and (iii) may not be
amended except in writing or as otherwise provided in the Plan. In the event of
a conflict between the provisions of this Instrument of Award and those of the
Plan or the Rules and Regulations, the provisions of the Plan or the Rules and
Regulations, as the case may be, shall govern, except to the extent that the
terms and conditions of the Award of PSUs evidenced by this Instrument of Award
are specifically recorded as a variation from the terms and conditions of the
Plan or the Rules and Regulations, as the case may be. In order to receive any
benefits under this Instrument of Award, it must be accepted by you within
ninety (90) days of the Issue Date. Any awards of PSUs for which the Corporation
has not received an accepted Instrument of Award from you within the ninety
(90) day period shall be automatically cancelled for no consideration at the end
of such ninety (90) day period.
     A copy of the Plan, the Prospectus for the Plan pursuant to Section 10(a)
of the U.S. Securities Act of 1933, any amendments to such Prospectus, and the
Rules and Regulations can be found on the Nortel Intranet — Services@Work site
(http://services- canada.ca.nortel.com/livelinksupport/saw), under
People/Compensation/Equity Awards/Plan Documents. The Services@Work site also
contains other general information about the PSUs. You should check the
Services@Work site frequently since it may be updated from time to time.
     You acknowledge that a copy of the Plan and the Rules and Regulations, if
any, have been delivered to you with this Instrument of Award.
10. You acknowledge that: (i) the Plan is discretionary and may be suspended or
terminated by the Corporation at any time; (ii) the Award of PSUs does not
create any right to receive future Awards of PSUs, or benefits in lieu of PSUs,
and the terms and conditions of any future Awards of PSUs, if any, will be
communicated if and when new Awards of PSUs are to be made; (iii) the value of
the PSUs is outside the scope of your employment contract and severance
payments, if any, and the Award of PSUs is not for labour performed nor does it
guarantee future employment; (iv) participation in the Plan is voluntary;
(v) the Corporation is not responsible for foreign exchange fluctuations between
your local currency and the US dollar, if applicable, and the future value of
the Shares is unknown and cannot be predicted with certainty; (vi) the PSUs are
not part of remuneration for purposes of any compensation on termination of
employment, severance payments, indemnities or end of service payments or
benefits of any nature; (vii) the Vesting of the PSUs ceases upon termination of
employment, whether lawful or otherwise, except as provided in the Plan and this
Instrument of Award, and neither the Corporation nor any of its subsidiaries is
required to compensate you for any financial loss (including taxes, social
security premiums and lost capital gain) as a result of the forfeiture of PSUs
or the early settlement thereof on any such termination of employment; and
(viii) the Award of the PSUs does not give rise to additional obligations for
any subsidiary which employs you. If, notwithstanding the foregoing, any
contractual or statutory (employment or otherwise) claim is found to have
arisen, then you, by accepting this Instrument of Award or the PSUs, shall, to
the extent permitted by applicable law, be deemed irrevocably to have waived
your entitlement to pursue such claim.
11. The various provisions and sub-provisions of this Instrument of Award are
severable and if any provision or identifiable part thereof is held to be
unenforceable by any court of competent jurisdiction then such unenforceability
shall not affect the enforceability of the remaining provisions or identifiable
parts thereof in this Instrument of Award, the Plan, the Rules and Regulations,
or any documents related to the Plan.
12. Nortel and its third party service providers may need to collect and use
information about employees for the purpose of the Award and/or settlement of
PSUs, administering the Plan, and to comply with tax, reporting and disclosure
obligations under applicable laws and regulations. Such information may be
communicated to any person deemed necessary for the administration of the Plan,
even if it requires such information to be transferred or communicated to
persons based outside your country of employment. Such information is from time
to time transferred between companies within the group and to such third party
service providers, to achieve these objectives. Nortel and its third party
service providers will hold your “Plan participation file” at any location
deemed necessary, on the understanding that you will be given access without
constraint at reasonable intervals and without excessive delay or expense to
examine and correct such information. By accepting the Instrument of Award or
the PSUs, you are affirming your consent to the collection, processing, storage,
disclosure and transfer of your personal information for these purposes.
13. By accepting this Instrument of Award or the PSUs, you expressly consent
that the Plan, the Rules and Regulations and any other document relating
thereto, including this Instrument of Award, be drawn up and/or available in
English only. Par votre acceptation de la présente Entente ou des PSUs, vous
consentez expressément à ce que le Régime, les Règlements et tout autre document
connexe, y compris la présente Entente soient rédigés et/ou disponibles en
anglais seulement.
14. By accepting this Instrument of Award or the PSUs, you (i) acknowledge and
confirm that you have read and understood the Plan, the Rules and Regulations
and this Instrument of Award, and that you have had an opportunity to seek
separate fiscal, legal and taxation advice in relation thereto; (ii) agree to be
bound by the terms and conditions stated in this Instrument of Award, including
without limitation the terms and conditions of the Plan and the Rules and
Regulations incorporated by reference herein and (iii) appoint the Company and
any third party

3



--------------------------------------------------------------------------------



 



service providers of the Company to act on your behalf in connection with this
Instrument of Award, the PSUs and any PSU Cash Settlement Amount received by you
from this Award of PSUs.
     Note: You should be aware that your acceptance of this Award of PSUs may
have tax and legal consequences for you. You are responsible for any and all
compliance requirements under local and national law related to these
consequences and accordingly you are strongly recommended to seek expert advice
from a local duly qualified professional advisor.
     If you accept the terms and conditions of this Award of PSUs as described
in this Instrument of Award, please confirm your acceptance by signing where
indicated below and returning it to Nortel Global Equity Award Services at the
address indicated below.

         
Signature of Employee:
 
 
   

Nortel Global Equity Award Services
Nortel Networks Corporation
195 The West Mall
Dept. C01G, MS T0504001
Toronto, Ontario, Canada M9C 5K1

4



--------------------------------------------------------------------------------



 



NORTEL NETWORKS CORPORATION — CASH SETTLED PERFORMANCE STOCK UNITS (rTSR)
INSTRUMENT OF AWARD
This instrument (hereinafter the “Instrument of Award”) evidences an Award to
you of the number of Performance Stock Units (“PSUs”) indicated above beside the
heading Total Performance Share Units, on the Issue Date indicated above,
pursuant to the Nortel 2005 Stock Incentive Plan, As Amended and Restated and as
may be further amended from time to time (the “Plan”). Subject to and unless
otherwise specified by the Committee at the time it established the applicable
Performance Criteria, each PSU covered by this Instrument of Award generally
entitles you to receive a cash amount (the “PSU Cash Settlement Amount”) equal
to the product of (i) the Market Value of one common share (a “Share”) of Nortel
Networks Corporation (the “Corporation”) on the applicable settlement date
specified by the Committee, multiplied by (ii) the number of PSUs then being
settled, on the applicable Vest Date in accordance with the Vest Schedule
indicated above and the provisions set forth below. Capitalized terms not
otherwise defined in this Instrument of Award have the meanings set forth in the
Plan.
1. All PSUs covered by this Instrument of Award are subject to the terms and
conditions stated in the Plan, except as specifically or additionally provided
in this Instrument of Award and/or in any rules, regulations, determinations or
interpretations prescribed and/or made by the Committee (or its delegates) under
the power and authority granted under the Plan (the “Rules and Regulations”),
and all of the provisions of the Plan and the Rules and Regulations are
incorporated by reference as if expressly restated herein. Different Rules and
Regulations may apply to you and/or the PSUs covered by this Instrument of Award
depending on your country of work location, residency or payroll, whether on the
Issue Date of the Award, on the date of settlement of the PSUs, or otherwise.
Accordingly, you should review the Plan and the Rules and Regulations from time
to time, which are available as indicated below, in conjunction with this
Instrument of Award.
2. If you have been in the continuous employment of the Company from the Issue
Date to the settlement date, PSUs scheduled to Vest on the Vest Date set forth
in the Vest Schedule above, will Vest on such Vest Date and be settled by
payment of the PSU Cash Settlement Amount to you on such Vest Date, subject to
the attainment of the Performance Criteria as determined by the Committee (which
may be graduated such that different percentages, which may be greater than or
less than 100%, of the PSUs will become vested depending on the extent of
satisfaction of the Performance Criteria) and the satisfaction of any other
terms and conditions of the Award. The Performance Criteria and the terms and
conditions related to the potential settlement of PSUs are those Performance
Criteria and terms and conditions determined by the Committee or its designee,
from time to time. For the purposes of this section 2, payment of the PSU Cash
Settlement Amount within 75 days following the Vest Date shall be deemed to
constitute transfer on such Vest Date.
3. The obligation of the Company to pay the PSU Cash Settlement Amount to you in
settlement of Vested PSUs pursuant to section 2 or section 7 hereof is
conditioned upon your execution and delivery of any required documentation as
provided in the Plan, this Instrument of Award or the Rules and Regulations, in
such form or manner as may be specified from time to time by the Corporation;
provided that if you have not executed and delivered such required documentation
within 75 days following the applicable settlement date, the PSUs shall
immediately be forfeited and cancelled for no consideration on such 75th date.
You will remain responsible for any local legal compliance requirements
resulting from your receipt of PSUs, and the opening and maintaining of a
foreign brokerage account, if applicable.
4. In consideration of the Award of PSUs, in the event that all or any part of
the PSUs become Vested, at any time subsequent to the date which is twelve
(12) months prior to the date of termination of your employment (whether
wrongful or for any other reason) (the “Applicable Period”) and:

(i)   while employed or during the period of twelve (12) months following the
termination of employment (whether wrongful or for any other reason), you accept
employment with an employer, or accept an engagement to supply services,
directly or indirectly, to a third party, that is in competition with the
Company,

(ii)   you fail to comply with or otherwise breach the terms and conditions of
any confidentiality agreement or non-disclosure agreement with the Company,

(iii)   while employed or during the period of twelve (12) months following the
termination of employment (whether wrongful or for any other reason), you, on
your own behalf or on any other’s behalf, directly or indirectly recruit, induce
or solicit, or attempt to recruit, induce or solicit, any current employee or
other individual who is/was supplying services to the Company, to terminate
their employment or contractual arrangements with the Company, or

(iv)   while employed or during the period of twelve (12) months following the
termination of employment (whether wrongful or for any other reason), you, on
your own behalf or on any other’s behalf, solicit, divert or take away, or
attempt to divert or take away, the business of any of the customers or
accounts, or prospective customers or accounts, of the Company or any of its
distributors, representatives or vendors which you had contact or communication
with while employed at the Company;

you agree that you will, if required by the Company in its sole discretion, pay
to the Company within ten (10) days of written demand for payment from the
Company an amount in cash equal to the PSU Cash Settlement Amount delivered to
you upon the Committee’s determination of payout based on the level of
achievement of the Performance Criteria (the “Applicable Amount”);

1



--------------------------------------------------------------------------------



 



     Provided you are not entitled to any Corresponding Tax Benefit, the
Applicable Amount shall be reduced by the amount of Tax paid by you or on your
behalf (or required to be paid by you or on your behalf as of a future Tax due
date) in respect of the payment of the PSU Cash Settlement Amount upon
settlement of the PSUs during the Applicable Period (and, where applicable, in
respect of the Award of such PSUs);
     If you are entitled to a Corresponding Tax Benefit which is equal to or
less than the amount of Tax paid by you or on your behalf (or required to be
paid by you or on your behalf as of a future Tax due date) in respect of the
Vesting of the PSUs or your receipt of the PSU Cash Settlement Amount upon the
settlement of Vested PSUs during the Applicable Period (such difference between
the Corresponding Tax Benefit and Tax, if any, is referred to herein as the “Tax
Benefit Deficiency”), the Applicable Amount shall be reduced by an amount equal
to the Tax Benefit Deficiency;
     For the purposes of this provision:
“Corresponding Tax Benefit” means the amount of any deduction from or reduction
or credit to the amount of Taxes paid or payable by you or on your behalf in
accordance with the laws of the tax jurisdiction applicable to you as a result
of or in connection with the payment to the Company of all or any portion of the
Applicable Amount by you; and
“Tax” means any income tax, capital gains tax, statutory pension plan
contributions and/or other social security tax or applicable social security
charge levied in accordance with the laws of the jurisdiction to which you are
subject at the time of Vesting of the PSUs or at the time you receive payment of
the PSU Cash Settlement Amount in settlement of the PSUs, whichever is
applicable (and, where applicable, at the time of the Issue Date of the Award of
such PSUs).
5. The Company requires, as a condition on settlement of PSUs, that you: (i) pay
any federal, provincial, state or local withholding taxes (collectively referred
to herein as “taxes”) which are required to be paid by you; (ii) pay or
reimburse any taxes which are required to be withheld and remitted by the
Company; (iii) complete any forms or provide any additional documents in
connection with taxes; and (iv) otherwise comply with all applicable tax laws;
in each case in connection with the Award of the PSUs, the Vesting of the PSUs,
the settlement of the PSUs, and/or the forfeiture of the PSUs, and as may be
specified in this Instrument of Award, the Rules and Regulations or otherwise in
accordance with the Plan.
6. If the Compensation and Human Resources Committee, in its reasonable
discretion, upon consideration of relevant facts and circumstances, concludes
that you have committed an intentional misconduct as defined by the Compensation
and Human Resources Committee Policy Regarding Recoupment of Incentive
Compensation (the “Recoupment Policy”) relating to forfeiture and/or recoupment
of incentive compensation, including PSUs, you shall, in accordance with the
terms of the Recoupment Policy, automatically forfeit any awards of PSUs
received under this Instrument of Award but not yet Vested, or if Vested, you
shall reimburse the Company the PSU Cash Settlement Amount received by you as a
result of such Vesting of PSUs, and/or the Company shall be entitled to issue
proceedings to recover damages against you in respect of any losses incurred.
7. In the event that you become subject to long-term disability benefits, a “pro
rata portion” of the PSUs to be settled shall become Vested based on the level
of achievement of the Performance Criteria, as determined by the Committee in
its sole discretion, and provided you have been a regular full-time employee of
the Company for at least twelve (12) months since the Issue Date of the Award,
and the remaining portion of such PSUs shall be forfeited and cancelled for no
consideration. In the event of your Termination prior to the date that all of
the PSUs awarded to you pursuant to this Instrument of Award have become Vested,
(i) such Termination is due to your Retirement, a “pro rata portion” of the PSUs
to be settled shall become Vested, based on the level of achievement of the
Performance Criteria, as determined by the Committee in its sole discretion, and
provided you have been a regular full-time employee of the Company for at least
twelve (12) months since the Issue Date of the Award, and the remaining portion
of such PSUs shall be forfeited and cancelled for no consideration; (ii) if such
Termination is due to death and you have been a regular full-time employee of
the Company for at least twelve (12) months since the Issue Date of the Award, a
“pro rata portion” of the outstanding unvested PSUs awarded to you shall become
immediately Vested and settled based on the target amount and (iii) if such
Termination is for any other reason (including by your employer for Cause, by
reason of a Qualifying Termination Without Cause or by reason of your
resignation for any reason), all then outstanding unvested PSUs awarded to you
pursuant to this Instrument of Award shall immediately be forfeited and
cancelled for no consideration 45 days after such Date of Termination; provided
that no PSUs shall Vest during such 45 day period other than pursuant to the
Nortel Networks Corporation Change in Control Plan (the “CIC Plan”). With
respect to any PSUs that Vest as a result of a Termination due to death, such
PSUs shall be settled as soon as practical following the date of death and, in
any event, before 90 days after the date of death. With respect to any PSUs that
Vest on or following a Termination (other than due to death), such PSUs shall be
settled on the Vest Date on which such PSUs were originally scheduled to Vest in
accordance with the Vest Schedule above. Notwithstanding the foregoing, any
Vesting and/or settlement, as applicable, pursuant to this paragraph shall be
delayed until six months after your Retirement or other type of Termination to
the extent necessary to avoid adverse tax treatment under Section 409A of the
U.S. Internal Revenue Code.
     For purposes of this section 7, transfer of Shares within 75 days following
the applicable settlement date shall be deemed to constitute transfer on such
Vest Date.
     For purposes of this section 7, “pro rata portion” shall mean the full
amount of the PSUs awarded to you pursuant to the Plan and this Instrument of
Award or the amount of PSUs to be settled, as applicable, multiplied by a
fraction, the numerator of which equals the number of full months of continuous
service provided since the commencement of the applicable Performance Period and
the denominator of which is 36; provided, however, that no portion of a PSU
shall become vested earlier than the first anniversary of the Issue Date of the
Award.

2



--------------------------------------------------------------------------------



 



8. In the event you are a Specified Executive (as defined under the Nortel
Networks Corporation Change in Control Plan (the “CIC Plan”)) and are subject to
a Termination Due to Change in Control (as defined in the CIC Plan), the PSUs
awarded to you in accordance with this Instrument of Award shall receive the
same treatment as Awards (as defined under the CIC Plan) and shall receive the
same benefits as provided to Awards under the CIC Plan in the event of a
Termination Due to Change in Control, provided, however, that no portion of a
PSU shall be included, for the purposes of any payments under the CIC Plan,
earlier than the first anniversary of the Issue Date of an Award.
9. This Instrument of Award: (i) shall be binding upon and inure to the benefit
of any successor of the Corporation; (ii) shall be governed by the laws of the
Province of Ontario, and any applicable laws of Canada; and (iii) may not be
amended except in writing or as otherwise provided in the Plan. In the event of
a conflict between the provisions of this Instrument of Award and those of the
Plan or the Rules and Regulations, the provisions of the Plan or the Rules and
Regulations, as the case may be, shall govern, except to the extent that the
terms and conditions of the Award of PSUs evidenced by this Instrument of Award
are specifically recorded as a variation from the terms and conditions of the
Plan or the Rules and Regulations, as the case may be. In order to receive any
benefits under this Instrument of Award, it must be accepted by you within
ninety (90) days of the Issue Date. Any awards of PSUs for which the Corporation
has not received an accepted Instrument of Award from you within the ninety
(90) day period shall be automatically cancelled for no consideration at the end
of such ninety (90) day period.
     A copy of the Plan, the Prospectus for the Plan pursuant to Section 10(a)
of the U.S. Securities Act of 1933, any amendments to such Prospectus, and the
Rules and Regulations can be found on the Nortel Intranet — Services@Work site
(http://services- canada.ca.nortel.com/livelinksupport/saw), under
People/Compensation/Equity Awards/Plan Documents. The Services@Work site also
contains other general information about the PSUs. You should check the
Services@Work site frequently since it may be updated from time to time.
     You acknowledge that a copy of the Plan and the Rules and Regulations, if
any, have been delivered to you with this Instrument of Award.
10. You acknowledge that: (i) the Plan is discretionary and may be suspended or
terminated by the Corporation at any time; (ii) the Award of PSUs does not
create any right to receive future Awards of PSUs, or benefits in lieu of PSUs,
and the terms and conditions of any future Awards of PSUs, if any, will be
communicated if and when new Awards of PSUs are to be made; (iii) the value of
the PSUs is outside the scope of your employment contract and severance
payments, if any, and the Award of PSUs is not for labour performed nor does it
guarantee future employment; (iv) participation in the Plan is voluntary;
(v) the Corporation is not responsible for foreign exchange fluctuations between
your local currency and the US dollar, if applicable, and the future value of
the Shares is unknown and cannot be predicted with certainty; (vi) the PSUs are
not part of remuneration for purposes of any compensation on termination of
employment, severance payments, indemnities or end of service payments or
benefits of any nature; (vii) the Vesting of the PSUs ceases upon termination of
employment, whether lawful or otherwise, except as provided in the Plan and this
Instrument of Award, and neither the Corporation nor any of its subsidiaries is
required to compensate you for any financial loss (including taxes, social
security premiums and lost capital gain) as a result of the forfeiture of PSUs
or the early settlement thereof on any such termination of employment; and
(viii) the Award of the PSUs does not give rise to additional obligations for
any subsidiary which employs you. If, notwithstanding the foregoing, any
contractual or statutory (employment or otherwise) claim is found to have
arisen, then you, by accepting this Instrument of Award or the PSUs, shall, to
the extent permitted by applicable law, be deemed irrevocably to have waived
your entitlement to pursue such claim.
11. The various provisions and sub-provisions of this Instrument of Award are
severable and if any provision or identifiable part thereof is held to be
unenforceable by any court of competent jurisdiction then such unenforceability
shall not affect the enforceability of the remaining provisions or identifiable
parts thereof in this Instrument of Award, the Plan, the Rules and Regulations,
or any documents related to the Plan.
12. Nortel and its third party service providers may need to collect and use
information about employees for the purpose of the Award and/or settlement of
PSUs, administering the Plan, and to comply with tax, reporting and disclosure
obligations under applicable laws and regulations. Such information may be
communicated to any person deemed necessary for the administration of the Plan,
even if it requires such information to be transferred or communicated to
persons based outside your country of employment. Such information is from time
to time transferred between companies within the group and to such third party
service providers, to achieve these objectives. Nortel and its third party
service providers will hold your “Plan participation file” at any location
deemed necessary, on the understanding that you will be given access without
constraint at reasonable intervals and without excessive delay or expense to
examine and correct such information. By accepting the Instrument of Award or
the PSUs, you are affirming your consent to the collection, processing, storage,
disclosure and transfer of your personal information for these purposes.
13. By accepting this Instrument of Award or the PSUs, you expressly consent
that the Plan, the Rules and Regulations and any other document relating
thereto, including this Instrument of Award, be drawn up and/or available in
English only. Par votre acceptation de la présente Entente ou des PSUs, vous
consentez expressément à ce que le Régime, les Règlements et tout autre document
connexe, y compris la présente Entente soient rédigés et/ou disponibles en
anglais seulement.
14. By accepting this Instrument of Award or the PSUs, you (i) acknowledge and
confirm that you have read and understood the Plan, the Rules and Regulations
and this Instrument of Award, and that you have had an opportunity to seek
separate fiscal, legal and taxation advice in relation thereto; (ii) agree to be
bound by the terms and conditions stated in this Instrument of Award, including
without limitation the terms and conditions of the Plan and the Rules and
Regulations incorporated by reference herein and (iii) appoint the Company and
any third party

3



--------------------------------------------------------------------------------



 



service providers of the Company to act on your behalf in connection with this
Instrument of Award, the PSUs and any PSU Cash Settlement Amount received by you
from this Award of PSUs.
     Note: You should be aware that your acceptance of this Award of PSUs may
have tax and legal consequences for you. You are responsible for any and all
compliance requirements under local and national law related to these
consequences and accordingly you are strongly recommended to seek expert advice
from a local duly qualified professional advisor.
     If you accept the terms and conditions of this Award of PSUs as described
in this Instrument of Award, please confirm your acceptance by signing where
indicated below and returning it to Nortel Global Equity Award Services at the
address indicated below.

         
Signature of Employee:
 
 
   

Nortel Global Equity Award Services
Nortel Networks Corporation
195 The West Mall
Dept. C01G, MS T0504001
Toronto, Ontario, Canada M9C 5K1

4